2021 WI 28

                  SUPREME COURT               OF     WISCONSIN
CASE NO.:              2020AP1718-OA


COMPLETE TITLE:        Jeré Fabick,
                                 Petitioner,
                            v.
                       Tony Evers, in his Official Capacity
                       as the Governor of Wisconsin,
                                 Respondent.

                                             ORIGINAL ACTION

OPINION FILED:         March 31, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         November 16, 2020

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
HAGEDORN, J., delivered the majority opinion of the Court, in
which ROGGENSACK, C.J., ZIEGLER, and REBECCA GRASSL BRADLEY,
JJ., joined. REBECCA GRASSL BRADLEY, J., filed a concurring
opinion, in which ROGGENSACK, C.J., joined. ANN WALSH BRADLEY,
J., filed a dissenting opinion, in which DALLET and KAROFSKY,
JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the petitioner, there were briefs filed by Matthew M.
Fernholz and Cramer, Multhauf & Hammes, LLP, Waukesha. There was
an oral argument by Matthew M. Fernholz.


       An amicus curiae brief was filed on behalf of Derek Lindoo,
Brandon Widiker, and John Kraft by Richard M. Esenberg, Anthony
LoCoco, Luke Berg, and Wisconsin Institute for Law and Liberty,
Inc.,       Milwaukee.   There   was    an    oral   argument   by   Richard   M.
Esenberg.
      An Amicus curiae brief was filed on behalf of Wisconsin
Legislature by Ryan J. Walsh, John D. Tripoli, and Eimer Stahl
LLP, Madison.


      For the respondent, there was a brief filed by Hannah S.
Jurss, assistant attorney general; with whom on the brief was
Joshua L. Kaul, attorney general. There was an oral argument by
Hannah S. Jurss.


      An amicus curiae brief was filed on behalf of Wisconsin
Legislature by Jessie Augustyn and Augustyn Law LLC; with whom
on   the   brief   was   Steve   Fawcett,   counsel   for   the   assembly
speaker.




                                    2
                                                                        2021 WI 28


                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.     2020AP1718-OA


STATE OF WISCONSIN                            :            IN SUPREME COURT

Jeré Fabick,

            Petitioner,                                              FILED
       v.
                                                                MAR 31, 2021
Tony Evers, in his Official Capacity as the
Governor of Wisconsin,                                             Sheila T. Reiff
                                                                Clerk of Supreme Court

            Respondent.



HAGEDORN, J., delivered the majority opinion of the Court, in
which ROGGENSACK, C.J., ZIEGLER, and REBECCA GRASSL BRADLEY,
JJ., joined.   REBECCA GRASSL BRADLEY, J., filed a concurring
opinion, in which ROGGENSACK, C.J., joined. ANN WALSH BRADLEY,
J., filed a dissenting opinion, in which DALLET and KAROFSKY,
JJ., joined.




       ORIGINAL ACTION for declaratory judgment.                 Declaration of

rights; relief granted.



       ¶1   BRIAN HAGEDORN, J.       Over the last year, a dangerous

new    virus   has   spread   throughout   the         world,     disrupted       our

economy, and taken far too many lives.                 In response, Governor

Tony   Evers   declared   multiple   states       of   emergency       under     Wis.
                                                                   No.     2020AP1718-OA



Stat.       § 323.10    (2019-20),1       triggering      a    statutory     grant    of

extraordinary        powers    to   the    governor      and     the   Department     of

Health       Services    (DHS)   to   combat      the    emergent      threat.       The

question in this case is not whether the Governor acted wisely;

it is whether he acted lawfully.                We conclude he did not.

       ¶2        Wisconsin Stat. § 323.10 specifies that no state of

emergency may last longer than 60 days unless it "is extended by

joint resolution of the legislature," and that the legislature

may cut short a state of emergency by joint resolution.                              The

statute contemplates that the power to end and to refuse to

extend a state of emergency resides with the legislature even

when the underlying occurrence creating the emergency remains a

threat.          Pursuant to this straightforward statutory language,

the governor may not deploy his emergency powers by issuing new

states of emergency for the same statutory occurrence.

       ¶3        After declaring a state of emergency related to COVID-

19     in    March     2020,   Governor     Evers       issued    executive      orders

declaring additional states of emergency in July and again in
September.         In this original action, petitioner Jeré Fabick asks

that        we   declare   these      second      and    third     COVID-19-related

emergencies unlawful under Wis. Stat. § 323.10.                        We agree that

they are unlawful and so declare.

       ¶4        Since this case was argued, the Governor has declared

new states of emergency on an ongoing basis, each declared as or


       All subsequent references to the Wisconsin Statutes are to
       1

the 2019-20 version unless otherwise indicated.

                                            2
                                                                               No.     2020AP1718-OA



before      the     prior      one     expired.          And    the    declaration            now    in

effect, Executive Order #105, was declared the same day the

legislature         revoked       the    then-existing           state         of    emergency       by

joint resolution.              Subsequent motions relating to these orders

have been filed while the court deliberated on this case.                                         Among

them, we have also been asked to determine whether Executive

Order    #105       was     issued      in    compliance         with      the       law.         After

receiving briefing on these requests, we conclude that the state

of emergency proclaimed in Executive Order #105 exceeded the

Governor's powers and is therefore unlawful.



                                        I.    BACKGROUND

       ¶5      On    March       12,    2020,   Governor         Evers         issued      Executive

Order    #72       proclaiming          "that   a    public          health         emergency,       as

defined in Section 323.02(16) of the Wisconsin Statutes, exists

for    the    State       of     Wisconsin."         In        the    order,         the     Governor

explained that "a novel strain of the coronavirus was detected,

now named COVID-19," and that "Wisconsin must avail itself of
all resources needed to respond to and contain the presence of

COVID-19 in the State."                  The order expired on May 11, 2020, 60

days     after      it     was    issued.           It    was        not   extended          by     the

legislature.

       ¶6      On    July      30,     2020,    Governor        Evers      issued          Executive

Order       #82,     once      more      proclaiming           "that       a        public    health

emergency, as defined in Section 323.02(16) of the Wisconsin

Statutes, exists for the State of Wisconsin."                                        The Governor
again    cited       the    COVID-19         pandemic      as    justification               for    the
                                                3
                                                                No.     2020AP1718-OA



declaration of a public health emergency.                     On September 22,

2020, before Executive Order #82 expired, Governor Evers issued

Executive Order #90 also proclaiming a "public health emergency"

as defined by Wis. Stat. § 323.02(16) due to further challenges

from the COVID-19 pandemic.

     ¶7     In    November,    before       Executive       Order     #90   expired,

Fabick     petitioned   for     an   original       action      challenging        the

validity    of    Executive    Orders   #82    and    #90     under     Wis.   Stat.

§ 323.10.    We granted the petition.



                               II.   DISCUSSION

     ¶8     The    question    presented       is    whether        Governor   Evers

exceeded    his    authority    under       Wis.    Stat.     § 323.10      when   he

proclaimed states of emergency related to COVID-19 after a prior

state of emergency, also for COVID-19, had existed for 60 days

and was not extended by the legislature.2                    We begin with the

Governor's challenge to the justiciability of this claim, and

then address the substance of Fabick's challenge.3


     2 In addition to the statutory argument, the court also
asked the parties to address the following: "If Executive Order
#82 and Executive Order #90 are authorized by Wis. Stat.
§ 323.10, whether that statute is an unconstitutional delegation
of legislative power to the executive branch."        Because we
resolve this on statutory grounds, we do not reach this issue.
     3 Executive Order #90 expired in November.   Governor Evers
stated and followed through on his intention to continue
declaring states of emergency under similar theories.      It is
proper that this court provide clarity on an issue that is of
statewide significance, especially when the 60-day limitation on
these   orders   renders  timely  appellate   review  difficult.
Therefore, even if a mootness concern could be raised, review
                                        4
                                                         No.     2020AP1718-OA




                           A.    Justiciability

     ¶9    Fabick seeks a declaration that Governor Evers acted

in violation of Wis. Stat. § 323.10.              To obtain declaratory

relief, a justiciable controversy must exist.           Loy v. Bunderson,

107 Wis. 2d 400, 409-10, 320 N.W.2d 175 (1982).            A controversy

is justiciable when four conditions are met:          (1) "A controversy

in which a claim of right is asserted against one who has an

interest in contesting it"; (2) "The controversy must be between

persons whose interests are adverse"; (3) "The party seeking

declaratory     relief    must    have   a    legal   interest      in    the

controversy——that is to say, a legally protectable interest";

and (4) "The issue involved in the controversy must be ripe for

judicial determination."         Id. at 410; see also Milwaukee Dist.

Council    48   v.   Milwaukee      County,    2001   WI 65,      ¶37,    244

Wis. 2d 333, 627 N.W.2d 866 (noting all four conditions must be

satisfied).     Governor Evers argues that Fabick fails to satisfy

the first and third conditions.4
     ¶10   To   satisfy   the    first   condition——a    claim     of    right

against one with an interest in contesting it——the claim must

assert "present and fixed rights" rather than "hypothetical or


satisfies generally recognized exceptions to the mootness
doctrine.    See Marathon County v. D.K., 2020 WI 8, ¶19, 390
Wis. 2d 50, 937 N.W.2d 901 (listing the five mootness doctrine
exceptions).
     4The second and fourth conditions——adversity and ripeness——
are not challenged by the Governor and are clearly satisfied
here.

                                     5
                                                               No.     2020AP1718-OA



future rights."       Tooley v. O'Connell, 77 Wis. 2d 422, 434, 253

N.W.2d 335 (1977).         The Governor contends Fabick does not have a

claim of right because Wis. Stat. § 323.10 creates only a single

remedy——legislative action by joint resolution.                      We agree the

legislature has a substantive right protected by § 323.10, but

this does not mean a citizen challenge is off the table.                        This

is not a hypothetical matter; it is a real contest over legal

authority    being     claimed      and       exercised     right     now.       The

Declaratory Judgments Act allows litigants to seek a declaration

of the "construction or validity" of a statute.                        Wis. Stat.

§ 806.04(2).        That is what Fabick is doing.               As a taxpayer,

under our well-established law, he has a legal interest (should

taxpayer standing be satisfied) to contest governmental actions

leading to an illegal expenditure of taxpayer funds.                         And the

Governor is the proper party with an interest in defending the

lawfulness of his actions.          The first condition is satisfied.

    ¶11     Under    the    third   condition,      Fabick     also    asserted    a

legally protected interest, a requirement often voiced in terms
of standing.        See Tooley, 77 Wis. 2d at 438.                  In this case,

Fabick is not challenging any particular orders issued pursuant

to the declared states of emergency.               Rather, he argues he has

taxpayer standing to challenge the state of emergency itself,

and we agree.        "In order to maintain a taxpayer's action, it

must be alleged that the complaining taxpayer and taxpayers as a

class have sustained, or will sustain, some pecuniary loss."

S.D. Realty Co. v. Sewerage Comm'n of the City of Milwaukee, 15
Wis. 2d 15, 21, 112 N.W.2d 177 (1961).                    During oral argument,
                                          6
                                                 No.   2020AP1718-OA



the Governor's counsel confirmed that the National Guard had

been deployed pursuant to the emergency declarations.5         This

expenditure of taxpayer funds gives Fabick a legally protected

interest to challenge the Governor's emergency declarations.

    ¶12   We therefore conclude Fabick's action is justiciable

and turn to the merits of his claim.




    5  When the initial orders were challenged before us, it
appears the then-existing federal-state funding placed upon
Wisconsin taxpayers the responsibility to fund 25 percent of the
National Guard forces deployed in response to COVID-19.      See
https://trumpwhitehouse.archives.gov/presidential-actions/
memorandum-extension-use-national-guard-respond-covid-19-
facilitate-economic-recovery/ (noting the federal government
funded 75 percent of the cost).       As the dissent notes, it
appears the federal government may now be choosing to fund 100
percent of the National Guard expenditures.    See Dissent, ¶98.
The dissent suggests that this change means Fabick has lost the
standing he had earlier in the case. However, a century's worth
of precedent makes clear that threatened, as well as actual,
pecuniary loss can be sufficient to confer standing. See Warden
v. Hart, 162 Wis. 495, 497, 156 N.W. 466 (1916) (noting a
taxpayer has standing when the taxpayer is "threatened with or
suffers a pecuniary loss"); see also, Krier v. Vilione, 2009
WI 45, ¶20, 317 Wis. 2d 288, 766 N.W.2d 517 ("the plaintiffs
must show that they suffered or were threatened with an injury
to an interest that is legally protectable"); State ex rel.
First Nat. Bank of Wis. Rapids v. M & I Peoples Bank of Coloma,
95 Wis. 2d 303, 308, 290 N.W.2d 321 (1980) (same); Marx v.
Morris, 2019 WI 34, ¶35, 386 Wis. 2d        122, 925 N.W.2d 112
(same). If National Guard funding may be altered by the stroke
of the President's pen, as President Biden has apparently done,
this status quo can certainly be altered again. Taxpayer funds
have already been spent in support of National Guard deployments
pursuant to these emergency powers.      The imminent threat of
unreimbursed costs, past and future, is sufficient to confer
taxpayer standing on Fabick under the circumstances of this
case.

                                7
                                                                  No.     2020AP1718-OA



                  B.     Interpreting Wis. Stat. § 323.10

     ¶13    Fabick's petition asks us to declare that Executive

Orders #82 and #90 proclaimed states of emergency contrary to

Wis. Stat. § 323.10's duration limitations.

     ¶14    At     the     outset,     we      must    remember               that    our

constitutional structure does not contemplate unilateral rule by

executive decree.          It consists of policy choices enacted into

law by the legislature and carried out by the executive branch.

Serv. Emps. Int'l Union, Local 1 v. Vos, 2020 WI 67, ¶31, 393

Wis. 2d 38,      946   N.W.2d 35.       Therefore,     if    the        governor      has

authority to exercise certain expanded powers not provided in

our constitution, it must be because the legislature has enacted

a law that passes constitutional muster and gives the governor

that authority.

     ¶15    Some may wish our analysis would focus on ensuring the

Governor has sufficient power to fight COVID-19; others may be

more concerned about expansive executive power.                    But outside of

a   constitutional       violation,    these      policy    concerns           are    not
relevant    to    this     court's    task   in    construing           the     statute.

Whether    the    policy    choices    reflected      in    the     law        give   the

governor too much or too little authority to respond to the

present health crisis does not guide our analysis.                       Our inquiry

is simply whether the law gives the governor the authority to

successively declare states of emergency in this circumstance.6

     6 The dissent, in contrast, spends considerable space
discussing outcome-focused concerns.   But our role is not to
rule in favor of outcomes we like; it is to interpret and apply
the law, whether we like it or not.

                                        8
                                                                   No.    2020AP1718-OA




                              1.   Statutory Structure

      ¶16    The legislative policy choice that decides this case

is found in the text of Wis. Stat. § 323.10 along with its

incorporated definitions.            When interpreting statutory text, our

assignment "is to determine what the statute means so that it

may be given its full, proper, and intended effect."                         State ex

rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI 58, ¶44, 271

Wis. 2d 633, 681 N.W.2d 110.            To find this meaning, we interpret

the text "in the context in which it is used; not in isolation

but   as    part    of    a   whole;   in       relation    to   the     language   of

surrounding        or    closely-related        statutes;    and   reasonably,      to

avoid absurd or unreasonable results."                 Id., ¶46; see also Wis.

Stat. § 990.01(1).

      ¶17    Here is the full text of Wis. Stat. § 323.10:

      The governor may issue an executive order declaring a
      state of emergency for the state or any portion of the
      state if he or she determines that an emergency
      resulting from a disaster or the imminent threat of a
      disaster exists.    If the governor determines that a
      public health emergency exists, he or she may issue an
      executive order declaring a state of emergency related
      to public health for the state or any portion of the
      state and may designate the department of health
      services as the lead state agency to respond to that
      emergency.    If the governor determines that the
      emergency is related to computer or telecommunication
      systems, he or she may designate the department of
      administration as the lead agency to respond to that
      emergency.   A state of emergency shall not exceed 60
      days, unless the state of emergency is extended by
      joint resolution of the legislature.    A copy of the
      executive order shall be filed with the secretary of
      state. The executive order may be revoked at the


                                            9
                                                                   No.     2020AP1718-OA


    discretion of either the governor by executive order
    or the legislature by joint resolution.
    ¶18     The   first   sentence   gives       the    governor         authority    to

"issue an executive order declaring a state of emergency."                          Wis.

Stat. § 323.10.      The governor may declare the state of emergency

"for the state or any portion of the state."                         Id.      And the

condition enabling the governor to declare a state of emergency—

—the "enabling condition," as we will call it——is the governor's

determination "that an emergency resulting from a disaster or

the imminent threat of a disaster exists."                Id.      A "disaster" is

specifically defined in Wis. Stat. § 323.02(6).                          It "means a

severe or prolonged, natural or human-caused, occurrence that

threatens    or     negatively     impacts       life,        health,        property,

infrastructure, the environment, the security of this state or a

portion of this state, or critical systems, including computer,

telecommunications, or agricultural systems."                 § 323.02(6).

    ¶19     The second sentence of Wis. Stat. § 323.10 describes a

state of emergency related to public health.                  It is similar, but

contains    key     distinctions.          The     governor        first      has    to
"determine[] that a public health emergency exists."                       Wis. Stat.

§ 323.10.     The    enabling    condition       here    is    a    "public     health

emergency," a phrase that is separately defined in Wis. Stat.

§ 323.02(16)——a definition we'll turn to shortly.                           When that

enabling    condition     is   satisfied,    the    governor        "may     issue   an

executive order declaring a state of emergency related to public

health for the state or any portion of the state."                       § 323.10.




                                      10
                                                                      No.    2020AP1718-OA



      ¶20   As the Governor reads it, the first sentence of Wis.

Stat.     § 323.10     is     the    operative,         overarching,         authorizing

sentence allowing a state of emergency to be declared in the

event of a disaster.            In his telling, the next two sentences

simply state which agency leads the response for certain types

of emergencies——DHS serving as the lead agency for public health

emergencies.      This reading is incorrect.

      ¶21   The first two sentences of Wis. Stat. § 323.10 contain

parallel    but    distinct     authorizing        language.           If    the    second

sentence merely clarifies that DHS may be the lead agency, the

first    half     of   that    sentence         (the    governor      "may     issue    an

executive order declaring a state of emergency related to public

health for the state or any portion of the state") would be

meaningless.       It is only the second half of the sentence that

empowers the governor to "designate [DHS] as the lead state

agency to respond to that emergency."                   Id.      Nor would a "public

health emergency" be a separately-delineated enabling condition.

The     legislature     could       have   just        defined    a    public       health
emergency as another kind of "disaster."                         It did not.           The

enabling condition for a state of emergency related to public

health is a "public health emergency," not a "disaster," each

term having its own separate definition.

      ¶22   Moreover, the public health emergency authorization is

different    than      the    language     that    follows       it    in    Wis.   Stat.

§ 323.10:       "If the governor determines that the emergency is

related to computer or telecommunication systems, he or she may
designate the department of administration as the lead agency to
                                           11
                                                               No.    2020AP1718-OA



respond to that emergency."           Here, the reference to computer or

telecommunication      systems       explicitly      ties      back    into     the

definition   of    a   disaster      in    Wis.   Stat.     § 323.02(6),      which

specifies that a disaster can be an "occurrence that threatens

or negatively impacts . . . critical systems, including computer

[and] telecommunications."           Notably, this sentence contains no

separate authorizing language.

     ¶23    In short, the governor's emergency powers under Wis.

Stat. § 323.10 describe two types of emergencies, each with its

own enabling condition:        a "disaster" as defined in Wis. Stat.

§ 323.02(6),     and   a   "public    health      emergency"    as    defined   in

§ 323.02(16).7

     ¶24    The executive orders under review here8 declared states

of emergency related to public health due to ongoing challenges

     7 The dissent suggests the word "occurrence" rather than the
phrase "enabling condition" is the more appropriate lens through
which we should read the statute.            However, the word
"occurrence" is nowhere to be found in Wis. Stat. § 323.10.
Rather, the governor's powers in § 323.10 are framed as a type
of if-then statement (albeit without an explicit "then"). That
is, if and only if the governor finds a condition met may he
declare a certain type of emergency.         We use the phrase
"enabling condition" to explain what the statute clearly says.
It requires the condition be satisfied in order to enable, or
trigger, the ability to declare a state of emergency and deploy
emergency powers.     The dissent's focus instead on the term
"occurrence" ignores that a "public health emergency" may be
declared upon either "the occurrence or imminent threat of an
illness or health condition." Wis. Stat. § 323.02(16) (emphasis
added).    Therefore, the dissent's attempt to tie Wis. Stat.
§ 323.10's duration limitations solely to the term "occurrence"
misses the mark.
     8    Executive Order #105, which was issued and raised after
initial    briefing had been completed, is separately discussed
below.
                                          12
                                                          No.     2020AP1718-OA



in responding to COVID-19.        All three proclaimed "that a public

health   emergency,    as    defined    in   Section   323.02(16)      of    the

Wisconsin Statutes, exists for the State of Wisconsin."                     When

exercising this power, Wis. Stat. § 323.10 contains additional

relevant limits on the governor:             the enabling condition and

duration limitations.



                        2.    Enabling Condition

    ¶25    Wisconsin    Stat.    § 323.02(16)      defines      the   enabling

condition for a state of emergency related to public health as

follows:

    "Public health emergency" means the occurrence or
    imminent threat of an illness or health condition that
    meets all of the following criteria:

    (a) Is believed to be caused by bioterrorism or a
    novel   or   previously controlled or   eradicated
    biological agent.

    (b) Poses a high probability of any of the following:

    1. A large number of deaths or serious or long-term
    disabilities among humans.

    2. A high probability of widespread exposure to a
    biological, chemical, or radiological agent that
    creates a significant risk of substantial future harm
    to a large number of people.
    ¶26    No one disputes that COVID-19 meets this definition.

COVID-19   is   an   "illness   or     health   condition"   caused     by   "a

novel . . . biological agent" that poses a high probability of

death, a risk sadly realized for thousands of Wisconsinites,

hundreds of thousands Americans, and millions more worldwide.
Even if it were a close call——and it's not——Wis. Stat. § 323.10

                                       13
                                                                   No.       2020AP1718-OA



leaves the determination that a public health emergency exists

to the governor ("If the governor determines").                         In any event,

COVID-19 presents a public health emergency that enables the

governor     to    declare    a    state      of    emergency    related        to   public

health under § 323.10.             That however, does not end the analysis

because § 323.10 imposes a second set of limitations on the

governor's power.



                            3.    Duration Limitations

       ¶27   This brings us to the duration-related limitations in

Wis.    Stat.     § 323.10.        The   statute      provides    that      a    state    of

emergency       "may   be    revoked     at    the    discretion       of    either      the

governor     by     executive      order       or    the   legislature          by    joint

resolution," and a "state of emergency shall not exceed 60 days,

unless the state of emergency is extended by joint resolution of

the legislature."           § 323.10.      These directives can be distilled

into three statutory commands.                First, the initial duration of a

state of emergency is determined by the governor, but it "shall
not exceed" 60 days.              Second, a state of emergency may be cut

shorter than the initial duration by either the governor through

executive order or by the legislature through joint resolution.

Finally, a state of emergency may be extended longer than 60

days by the legislature alone.

       ¶28   These are clear statutory commands, plainly stated.

They compel the conclusion that the legislature enacted Wis.

Stat.     § 323.10's         time-limiting           language     to        meaningfully
constrain the governor's authority to govern by emergency order.
                                           14
                                                                       No.    2020AP1718-OA



The plain language of the statute explains that the governor

may,       for   60   days,    act   with    expanded       powers       to    address    a

particular emergency.            Beyond 60 days, however, the legislature

reserves for itself the power to determine the policies that

govern the state's response to an ongoing problem.                             Similarly,

when the legislature revokes a state of emergency, a governor

may     not      simply   reissue       another     one     on     the       same    basis.

Therefore,        where   the    governor        relies    on    the     same       enabling

condition for multiple states of emergency, or declares a new

state of emergency to replace a state of emergency terminated by

the legislature, the governor acts contrary to the statute's

plain      meaning.       If    it   were   otherwise,          § 323.10's      duration-

limiting         provisions     would    cease     to     perform      any     meaningful

function.         These limitations would be no more than perfunctory

renewal requirements and would serve as merely a trivial check

on indefinite emergency executive powers.                       The text of § 323.10

therefore must be read to forbid the governor from proclaiming

repeated states of emergency for the same enabling condition
absent legislative approval.9




       9   See
            Midwest   Inst.   of   Health,   PLLC  v.   Gov.   of
Mich.,       N.W.2d    , 2020 WL 5877599, *6-8 (Mich. 2020)
(interpreting similar time-limiting language in a Michigan
statute empowering the governor to declare states of emergency
to impose meaningful time constraints on the governor's power).

                                            15
                                                                      No.     2020AP1718-OA



      ¶29        This straightforward reading of Wis. Stat. § 323.10 is

further confirmed by related provisions and statutory context.10

Its statutory neighbor, Wis. Stat. § 323.11, outlines a similar

emergency declaration power for local governments.11                          If certain

conditions         support      it,   a   local     government        may     declare     an

emergency         by    the     "governing      body     of    any    local        unit    of

government."             § 323.11.        But     notably,     "The    period       of    the

emergency shall be limited by the ordinance or resolution to the

time during which the emergency conditions exist or are likely

to    exist."           Id.      This     unmistakably        shows    that     when      the

legislature wishes to authorize an emergency response that is

coextensive with the emergency conditions, it knows how to say

so.        And    quite       conspicuously,      it    did    not    say     so    in    the

immediately            preceding      section,         § 323.10,      discussing          the

governor's ability to declare a state of emergency.                                The most

reasonable way to read these provisions together, as we must, is

that the governor's power is more circumscribed.                        The governor's

power to act unilaterally on an emergency basis is limited by
both a 60-day limit and by the legislature's power to terminate

the emergency declaration.




       See State ex rel. Kalal v. Circuit Court for Dane Cnty.,
      10

2004 WI 58, ¶46, 271 Wis. 2d 633, 681 N.W.2d 110 ("[S]tatutory
language is interpreted in the context in which it is used; not
in isolation but as part of a whole; in relation to the language
of surrounding or closely-related statutes.").

       The emergency powers of local governments are described
      11

in Wis. Stat. § 323.14(4).

                                             16
                                                                   No.     2020AP1718-OA



     ¶30   Statutory     history      supports        this    interpretation            as

well.12    The    original      predecessor      to    modern-day         Wis.        Stat.

§ 323.10 was enacted in the 1950s during an escalating Cold War.

It authorized the governor to proclaim a state of emergency

"[w]hen the governor finds that a disaster due to an act of war

is imminent or has occurred."           Wis. Stat. § 21.02(2) (1955-56).

This statute contained no time limit at all, stating:                                  "The

governor   shall      revoke    the    proclamation          by     order,       or    the

legislature     may   revoke    the   proclamation      by        joint   resolution,

whenever either shall deem it appropriate."                       Id.     However, it

also required the governor to "call the legislature into special

emergency session."       Id.     The natural expectation was that the

legislature     would   have    something   to    say    about          how   Wisconsin

should respond to ongoing threats.

     ¶31   In 1959, the law was amended.               Ch. 628, Laws of 1959.

It expanded the circumstances under which an emergency may be

declared   to    when   "an    emergency    resulting        from        enemy    action


     12"By analyzing the changes the legislature has made over
the course of several years, we may be assisted in arriving at
the meaning of a statute."     Richards v. Badger Mut. Ins. Co.,
2008 WI 52, ¶22, 309 Wis. 2d 541, 749 N.W.2d 581 (citing Kalal,
271 Wis. 2d 633, ¶69).    Statutory history, which "encompasses
the previously enacted and repealed provisions of a statute,"
"is part of a plain meaning analysis." Id.; see also Wis. Stat.
§ 990.001(7) ("A revised statute is to be understood in the same
sense as the original unless the change in language indicates a
different   meaning   so   clearly   as   to  preclude   judicial
construction."); Antonin Scalia & Bryan A. Garner, Reading Law:
The Interpretation of Legal Texts         256 (2012) ("If the
legislature amends or reenacts a provision other than by way of
a consolidating statute or restyling project, a significant
change in language is presumed to entail a change in meaning.").

                                       17
                                                                 No.    2020AP1718-OA



exists" or when "an emergency growing out of natural or man-made

disaster,     except   from    enemy     action,        exists."        Wis.   Stat.

§§ 22.01(4)(e), 22.02(1) (1959-60).            The legislature removed the

requirement     that     the   legislature         be   called     into     session,

however.      Instead,    it   imposed      time    limitations        on   emergency

declarations.13          For    enemy-action-related             disasters,       the

legislature added:        "The period of the state of emergency shall

not extend beyond 60 days unless extended by joint resolution of

the legislature."        § 22.01(4)(e) (1959-60).           And for natural or

man-made disasters, "The period of the state of emergency shall

not extend beyond 30 days unless extended by joint resolution of

the legislature."        § 22.02(1) (1959-60).            This basic framework

remained for decades, albeit with some reorganization and other

minor changes.

     ¶32    Then in 2002, the legislature adopted portions of a

Model State Emergency Health Powers Act ("MSEHPA") that had been

     13Chapter 628, Laws of 1959, was initially proposed to the
legislature by the Office of Civil Defense.      In its initial
form, the proposal did not contain a time limitation.     Citing
constitutional concerns with the mandatory legislative session
call in the 1955 law, the proposal eliminated the requirement
that the governor call a special session after declaring a state
of emergency. Through the legislative process, the legislature
agreed to eliminate the requirement to call a legislative
session, but it added the time limit, replacing one constraint
on emergency power with another.

     Although we tread carefully when drawing inferences from
legislative history, the evidence from the drafting process here
supports reading Wis. Stat. § 323.10's time-limiting language to
meaningfully check the governor's emergency powers.   See Kalal,
271 Wis. 2d 633, ¶51 (noting that legislative history may be
consulted to confirm a plain meaning interpretation).

                                       18
                                                                     No.   2020AP1718-OA



proposed in the wake of 9/11.14               These revisions, adopted in 2001

Wis. Act 109, added the public health emergency to Wisconsin

law.        2001   Wis.   Act    109,    §§ 340j,       340L.        The   legislature

borrowed      extensively       from    the    model    act     in   drafting    these

provisions,        including     its    definition       of      a   "public    health

emergency."        MSEHPA § 104(m) (Ctr. for L. and the Pub.'s Health

at Georgetown and Johns Hopkins Univs., Proposed Official Draft

Oct. 23, 2001); 2001 Wis. Act 109, § 340j.                      But the legislature

did not adopt every model provision.                   Notably, it did not adopt

the proposal to allow the governor to renew the public health

emergency declaration every 30 days.                   MSEHPA § 405(b).        Rather,

it     incorporated       this    language       into      its       already-existing

emergency declaration language with its already-existing time

limitations.       2001 Wis. Act 109, § 340L.

       ¶33    In 2009 Wis. Act 42, the legislature renumbered the

statute as Wis. Stat. § 323.10 and added emergencies related to

computer     or    telecommunications         systems.        2009    Wis.   Act.   42,

§ 72.       It also eliminated the 30- and 60-day distinction and
adopted a universal 60-day limit for all states of emergency.

Id.

       ¶34    Viewing this history as a whole, it confirms the plain

meaning of the statutory language.                 The initial time-unlimited


       The September 11, 2001 attacks were "the deadliest
       14

terrorist attacks on American soil in U.S. history."     Nineteen
terrorists undertook a series of airline hijackings, crashing
the hijacked aircraft into occupied buildings.        Tragically,
nearly   3,000  people   lost  their   lives   in  the   attacks.
https://www.britannica.com/event/September-11-attacks.

                                          19
                                                                             No.        2020AP1718-OA



state of emergency with a call for a legislative session was

restructured, creating a time-limited set of emergency powers,

extendable      only        by     the      legislature           and      subject            to    the

legislature's         termination.             The        governor——and,           in     a     public

health       emergency,          DHS——are       given          some     time       to         exercise

extraordinary powers when an emergency occurs.                                     This is the

nature of an emergency; it is an unplanned event that warrants

immediate      attention          and    may    not        lend       itself       to     a     timely

legislative response.

     ¶35      In this context, it makes sense that the legislature

would allow the executive branch to exercise emergency powers

only on a temporary basis.                     During a state of emergency, the

statutes      give     the       governor       expanded          powers,       including           the

ability to:

             Prioritize          some       emergency-related               contracts              over

              others, Wis. Stat. § 323.12(4)(a);

             Issue     orders          "for    the        security        of      persons           and

              property," § 323.12(4)(b);
             Enter     into      contracts          to    respond      to     the      emergency,

              § 323.12(4)(c);

             Suspend administrative rules, § 323.12(4)(d); and

             Waive     fees          for      certain          permits,        licenses,             or

              approvals, § 323.12(4)(e).

A   state      of     emergency          related          to   public        health           triggers

additional      statutory          powers.            For      example,         DHS      is        given

temporary           power        to       purchase             vaccines,           Wis.            Stat.
§ 250.042(2)(a),        to       order      individuals         to    be     vaccinated,            Wis.
                                                20
                                                                    No.     2020AP1718-OA



Stat. § 252.041(1)(a), and to isolate or quarantine individuals

who are unable or unwilling to be vaccinated, § 252.041(1)(b).

Also,      under    Wis.     Stat.    § 252.06,      certain      expenses       incurred

during a state of emergency related to public health may be paid

from specific appropriations, meaning a declared public health

emergency      can       require     state    taxpayers      to   pay     for     certain

expenditures.           See § 252.06(10)(c).15

      ¶36     The statutory language suggests the legislature gave

the   executive         branch     expansive,      but    temporary,      authority    to

respond to emergencies.16             When the governor employs those powers

beyond the time limits imposed by the legislature, or after

revocation         of    those     powers    by    the    legislature,      he    wields

authority      never        given     to     him    by     the    people     or     their

representatives.             We     conclude       that    Wis.   Stat.     § 323.10's

duration-limiting language forbids the governor from declaring

successive states of emergency on the same basis as a prior



      15We cite and perfunctorily summarize these powers to
illustrate the expanded authority reflected in the statutory
design.   We do not interpret these provisions here, nor do we
opine on the constitutionality of any of these or other related
provisions.

       The dissent finds it an absurd result that a governor's
      16

power to act on an emergency basis would be temporary and
terminable by the legislature when a threat like the present
virus exists for an extended period of time.           Quite the
contrary. It is not only not absurd, it is eminently reasonable
to think that the legislature drafted a law that conferred
limited executive power to act unilaterally, but reserved for
itself the power to enact or not enact laws to guide the state
through a prolonged crisis. Legislative, rather than executive,
policy-making is how our constitutional design ordinarily works.

                                             21
                                                                   No.    2020AP1718-OA



state of emergency, and that the governor may not reissue a new

emergency      declaration   following          legislative       revocation       of   a

state of emergency declared on the same basis.



                               C.    Application

       ¶37    In support of the challenged emergency declarations

before us, the Governor argues the 60-day limit is no bar to

multiple      declarations   of     emergency       based    on   the    same     public

health       emergency.       Our     analysis        above       forecloses          this

interpretation.       But the Governor makes an alternative argument.

He asserts that each declaration was supported by differing on-

the-ground      conditions   related       to    COVID-19.         In    essence,       he

argues the ups and downs of COVID-19 have created independent

enabling conditions thereby renewing his power to declare a new

state of emergency with each new front in the fight against

COVID-19.      The dissent agrees.           It argues that a new emergency

may be declared as long as the governor drafts "a new set of on-

the-ground facts."        Dissent, ¶116.
       ¶38    This    approach,       however,        does        what     a      proper

consideration of the entire statute does not permit——it reads

the duration limitations right out of the law.                     A governor will

surely have little difficultly drafting a new emergency order

stating that the challenges or risks are a little different now

than   they    were   last   month    or     last    week.        So     long    as   the

emergency      conditions     remain,        the     governor       would        possess

indefinite emergency power under this atextual theory.                          The more
reasonable reading is that the 60-day time limit and legislative
                                        22
                                                                    No.     2020AP1718-OA



revocation         power    are   real     limitations       that       constrain          the

governor's power to deploy emergency powers with regard to that

emergency.         Statutory restrictions on executive power cannot be

avoided      by    modest     updates     to    the   "whereas"         clauses       of    an

emergency declaration.

      ¶39     We    recognize     that    determining       when    a    set     of   facts

gives rise to a unique enabling condition may not always be

easy.      But here, COVID-19 has been a consistent threat, and no

one can suggest this threat has gone away and then reemerged.

The threat has ebbed and flowed, but this does not negate the

basic reality that COVID-19 has been a significant and constant

danger for a year, with no letup.                 In the words of the statute,

the occurrence of an "illness or health condition" caused by a

"novel . . . biological agent" has remained, unabated.

      ¶40     In this case, we conclude that Governor Evers relied

on   the    same     enabling     condition     for   the    states       of   emergency

announced in Executive Orders #72, #82, and #90.                         The states of

emergency proclaimed in Executive Orders #82 and #90 therefore
reached beyond the power given to the governor under Wis. Stat.

§ 323.10, impermissibly extending the use of emergency powers in

violation of the time limitations explicit in the statute.                                  It

matters not that the legislature did not take action to revoke

these      emergency       declarations    initially     challenged         by    Fabick.

Whether the legislature exercises its authority to terminate an

unlawfully declared state of emergency has no bearing on whether

it was lawful.


                                           23
                                                                               No.    2020AP1718-OA



       ¶41    Several times in briefing before this court, and at

oral    argument,        the    Governor        suggested          Wis.       Stat.    § 323.10's

provision giving the legislature authority to revoke a state of

emergency supported his reading of the 60-day time limit as

permitting     renewals         precisely       because          the     legislature       had    an

effective      check.          Since    this     case       was     argued,          however,    the

legislature        did    revoke       the    state         of     emergency         declared     in

Executive Order #104, only to have a new one——in Executive Order

#105——immediately declared by the Governor.                                   In post-argument

motions      and    briefing,        Fabick     asks        that    we    declare       Executive

Order #105 invalid as well.                     This case has come to us on a

petition      for    original          action        and,    somewhat           atypically,      it

touches      subsequent        and    evolving        orders       on     the    same    matters.

Therefore we believe the ongoing emergency orders are properly

before us.         After hearing from both parties, we conclude it is

appropriate for us to address Executive Order #105.17

       ¶42    As    we   have    discussed,           Wis.       Stat.    § 323.10       provides

that    an   emergency         declaration       order        "may       be    revoked    at     the
discretion of . . . the legislature by joint resolution."                                        In

order to have any effect, this provision must mean that the

governor may not simply reissue an emergency declaration revoked




       The dissent focuses on Fabick's more limited request for
       17

a temporary injunction of Executive Order #105, but he did
request permanent relief as well.       Fabick plainly seeks a
decision from this court making clear that Executive Order #105
was issued in excess of the Governor's powers. The declaratory
relief we choose to grant in this case is appropriate.

                                                24
                                                             No.   2020AP1718-OA



by the legislature.18        Any other interpretation would render the

legislature's statutory power to revoke an emergency declaration

illusory.      The    statute   gives     the   legislature    the      power   to

override a governor's declaration of emergency, not the other

way around.

       ¶43   The Governor defends Executive Order #105 as different

than    Executive    Order   #104   on    something    he   says   is   new——the

purported loss of federal nutrition benefits——along with updates

regarding the current threats presented by COVID-19.                    However,

if an emergency declaration is a prerequisite to receiving these

funds, this was no less true during the operation of Executive

Order #104, which the legislature revoked.               The Governor cannot

make    an   end    run    around   legislative       revocation     simply     by

itemizing a previously unidentified justification for the state

of emergency.       Reading the statute to encourage a game of whac-

a-mole between the governor and legislature would defeat Wis.

Stat. § 323.10's explicit legislative check on the governor's

emergency power.          The legislature has exercised its statutory




       In its original merits briefing, the Governor repeatedly
       18

assured the court that the legislature had the power to end a
state of emergency.    For example, the Governor argued, "Wis.
Stat. § 323.10 explicitly empowers the Legislature to determine
the propriety of an executive order declaring a state of
emergency.     If the Legislature concludes Governor Evers
improperly issued Executive Order 90, the Legislature may revoke
it at will."     And again, "If the Legislature believes the
Governor has issued an improper state of emergency order, it can
take immediate action to end it."

                                         25
                                                                 No.     2020AP1718-OA



power to revoke Executive Order #104.                   Accordingly, we declare

Executive Order #105 unlawful.19



                              III.     CONCLUSION

     ¶44    Read    according     to    its    plain    language,      in    context,

along     with    surrounding     statutes,       and       consistent      with    its

purpose, the best reading of Wis. Stat. § 323.10 is that it

provides    the    governor     the    authority       to   declare    a    state    of

emergency related to public health when the conditions for a

public health emergency are satisfied.                  But when later relying

on the same enabling condition, the governor is subject to the

time limits explicitly prescribed by statute.                         Therefore, we

declare that Executive Orders #82 and #90——both of which declare

a public health emergency in response to COVID-19——were unlawful

under Wis. Stat. § 323.10.

     ¶45    We     also   received      a     motion    and     briefing      on    the

lawfulness of Executive Order #105.               Based on the legislature's

revocation of Executive Order #104, a power specifically granted
to the legislature in Wis. Stat. § 323.10, we declare Executive

Order #105 unlawful as well.20


     19As a necessary consequence, all executive actions and
orders issued pursuant to the powers triggered by the emergency
declaration are likewise void.
     20In addition, Fabick asked us to take judicial notice of
Executive Orders #95 and #104.    We have already taken judicial
notice of Executive Order #95, and we also take judicial notice
of Executive Order #104.       Fabick also sought a temporary
injunction of Executive Order #105, which is denied as moot.

                                        26
                                            No.   2020AP1718-OA



By the Court.——Rights declared; relief granted.




                          27
                                                                                  No.    2020AP1718-OA.rgb


          ¶46       REBECCA GRASSL BRADLEY, J.                        (concurring).            "[W]e have

a government of laws and not of men."1                                       Governor Tony Evers'

successive           declarations             of    emergency——each               stemming       from   the

COVID-19            pandemic——violate               the       law,     specifically            Wis.   Stat.

§ 323.10's express temporal limitation:                                  "A state of emergency

shall         not    exceed         60   days      unless        the    state       of    emergency      is

extended by joint resolution of the legislature."                                           Because the

Wisconsin Legislature never extended Governor Evers' declared

state of emergency, it ended on May 11, 2020.                                           Any exercise of

executive power in the name of the COVID-19 pandemic beyond that

date          is    unlawful        unless         the    people       consent,          through      their

elected representatives in the legislature.

          ¶47       Governor Evers' interpretation of Wis. Stat. § 323.10

as    a       license          to   unilaterally              decree    consecutive            states   of

emergency based upon the same underlying cause would violate the

structural            separation           of      powers        embedded         in     the    Wisconsin

Constitution,                  rendering           the        statute        an        unconstitutional

delegation of legislative power to the executive branch.                                                 In
preservation              of    the      people's        inherent       right       to    liberty,      the

Framers of the United States Constitution devised a system of

separate            and    distinct           powers          among    the    three        branches     of

government.               "To the Framers of the United States Constitution,

the           concentration              of     governmental             power           presented       an

extraordinary threat to individual liberty:                                        'The accumulation

of all powers, legislative, executive, and judiciary, in the

       Morrison v. Olson, 487 U.S. 654, 697
          1                                                                              (Scalia,       J.,
dissenting) (citing Part the First, Article                                              XXX, of        the
Massachusetts Constitution of 1780).

                                                          1
                                                                      No.    2020AP1718-OA.rgb


same hands, whether of one, a few, or many, . . . may justly be

pronounced the very definition of tyranny.'                        The Federalist No.

47,   at     298      (James    Madison)      (Clinton      Rossiter             ed.,   1961)."

Gabler      v.    Crime      Victims    Rights      Bd.,    2017       WI        67,    ¶4,    376

Wis. 2d 147,          897    N.W.2d    384   (alterations        in     original).             The

Framers were inspired by the wisdom of Montesquieu:                                "There can

be no liberty where the legislative and executive powers are

united in the same person."                   The Federalist No. 47, at 302

(quoting Baron de Montesquieu, XI The Spirit of the Laws 216

(John Nourse and Paul Vaillant eds., 1758)).                                 The people of

Wisconsin adopted the same separation of governmental powers in

our state constitution.

      ¶48        We    sustain        this    separation         of         powers      without

exception, even in a pandemic.                Accordingly, this court does not

consider      the     prudence    of    particular       measures           to    address      the

pandemic; such policy decisions rest with the legislature, not

the judiciary.              This case is about who has the power to make

those       decisions.          The    Wisconsin     Constitution                answers      that
question——it is the legislature's duty to make the laws that

govern our lives, the governor's duty to execute them, and the

judiciary's duty to ensure they comport with the constitution.

The legislature enacted a law empowering the governor to respond

to a public health emergency within a period prescribed by the

legislature, after which his authority expires unless extended

by    the     people's       representatives        in     the    legislature.                 The

majority         opinion       reaffirms      the    principle              established         in
Wisconsin Legislature v. Palm last year:                          "in the case of a

                                              2
                                                                    No.   2020AP1718-OA.rgb


pandemic, which lasts month after month, the Governor cannot

rely on emergency powers indefinitely."2

                                              I

      ¶49    While this case may be resolved by applying the plain

language     of    the    statute,      the       constitutional          infirmities         of

Governor Evers' interpretation of the law warrant discussion.

An   understanding        of    the    structure        of    our    government          is   a

prerequisite        to    grasping      the       constitutional          flaws     in    the

Governor's analysis.              "Like its federal counterpart, '[o]ur

state constitution . . . created three branches of government,

each with distinct functions and powers,' and '[t]he separation

of powers doctrine is implicit in this tripartite division.'"

Gabler, 376 Wis. 2d 147, ¶11 (quoted source omitted; alterations

in   original).          "Three   clauses         of   the   Wisconsin         Constitution

embody     this    separation     [of    powers]:            Article      IV,    Section      1

('[t]he     legislative        power    shall      be   vested      in     a    senate    and

assembly'); Article V, Section 1 ('[t]he executive power shall

be vested in a governor'); and Article VII, Section 2 ('[t]he
judicial     power . . . shall           be       vested      in    a     unified        court

system')."        Id. (citation omitted).

      ¶50    Elected officials on whom the people have conferred

powers may not circumvent the constitutional confines of their

authority even if "they believe that more or different power is

necessary."        A.L.A. Schechter Poultry Corp. v. United States,

295 U.S. 495, 529 (1935).              This fundamental principle underlying

the foundation of our government prevails even in an emergency

      2   2020 WI 42, ¶41, 391 Wis. 2d 497, 942 N.W.2d 900.

                                              3
                                                                   No.    2020AP1718-OA.rgb


because     "[e]xtraordinary          conditions    do     not     create      or    enlarge

constitutional power."            Id. at 528.            Even in a pandemic, the

government "cannot be allowed to obscure the limitations of the

authority to delegate, if our constitutional system is to be

maintained."       Id. at 530.

      ¶51    The       Wisconsin        Constitution          prohibits             unlawful

delegations of power among the branches as a bulwark for the

people.     "By vesting certain powers exclusively within each of

the three co-equal branches of government, the drafters of the

Wisconsin Constitution recognized the importance of dispersing

governmental power in order to protect individual liberty and

avoid tyranny."         League of Women Voters of Wis. v. Evers, 2019

WI 75, ¶31, 387 Wis. 2d 511, 929 N.W.2d 209 (citation omitted).

In   specifying        the    powers    of   each    branch,        the       constitution

prohibits one branch from assuming the powers of another and

also forbids one branch from ceding its own powers to another.

"The co-ordinate branches of the government . . . should not

abdicate or permit others to infringe upon such powers as are
exclusively committed to them by the Constitution."                                 Rules of

Court Case, 204 Wis. 501, 514, 236 N.W. 717 (1931).                                    "Each

branch's        core         powers      reflect          'zones         of      authority

constitutionally established for each branch of government upon

which     any   other        branch    of    government       is     prohibited         from

intruding.      As to these areas of authority, . . . any exercise

of      authority        by      another         branch      of          government       is

unconstitutional.'"           Gabler, 376 Wis. 2d 147, ¶31 (quoting State



                                             4
                                                                   No.   2020AP1718-OA.rgb


ex rel. Fiedler v. Wisconsin Senate, 155 Wis. 2d 94, 100, 454

N.W.2d 770 (1990)) (ellipsis in original; emphasis omitted).

       ¶52   Because      Wisconsin     adopted       a    tripartite      division        of

powers between the executive, legislature, and judiciary modeled

after the United States Constitution, founding era principles

"inform our understanding of the separation of powers under the

Wisconsin Constitution."              Id., ¶11.           "The Founders designed a

Constitution        to    safeguard     individual          rights       and     liberty."

Koschkee     v.    Taylor,     2019    WI    76,     ¶56,    387    Wis. 2d 552,          929

N.W.2d 600        (Rebecca     Grassl       Bradley,       concurring).               William

Blackstone——who "profoundly influenced" the Founders' conception

of the separation of powers——"defined a tyrannical government as

one in which 'the right both of making and of enforcing the

laws, is vested in one and the same man, or one and the same

body    of   men,'       for   'wherever         these    two   powers         are    united

together, there can be no public liberty.'"                     Dep't of Transp. v.

Ass'n of Am. Railroads, 575 U.S. 43, 73 (2015) (Thomas, J.,

concurring) (quoting 1 William Blackstone, Commentaries on the
Laws   of    England      129,   134,       137-38       (1765)).        "The        Founders

recognized that maintaining the formal separation of powers was

essential    to     preserving     individual         liberty."          Koschkee,        387

Wis. 2d 552, ¶51 (Rebecca Grassl Bradley, concurring).

       This devotion to the separation of powers is, in part,
       what supports our enduring conviction that the Vesting
       Clauses are exclusive and that the branch in which a
       power is vested may not give it up or otherwise
       reallocate it.   The Framers were concerned not just
       with the starting allocation, but with the "gradual
       concentration of the several powers in the same
       department."    The Federalist No. 51, at 321 (J.
       Madison).
                                             5
                                                                 No.   2020AP1718-OA.rgb


Ass'n of Am. Railroads, 575 U.S. at 74 (Thomas, J., concurring).

    ¶53     The   Framers       "believed      the   new    federal      government's

most dangerous power was the power to enact laws restricting the

people's liberty."            Gundy v. United States, 139 S. Ct. 2116,

2134 (2019) (Gorsuch, J., dissenting).                    With this in mind, the

Framers enshrined the separation of powers in our Constitution

in order to "preserve individual freedom."                      Olson, 487 U.S. at

727 (Scalia, J., dissenting); see also Ass'n of Am. Railroads,

575 U.S. at 75 (Thomas, J., concurring) ("At the center of the

Framers' dedication to the separation of powers was individual

liberty.").        "No    political        truth     is    certainly         of     greater

intrinsic   value,       or    is    stamped    with      the   authority          of   more

enlightened patrons of liberty" than the separation of powers.

The Federalist No. 47, at 301; see also The Federalist No. 51,

at 321-22 (James Madison) (Clinton Rossiter ed., 1961) ("[The]

separate    and   distinct          exercise    of   the    different         powers      of

government . . . is admitted on all hands to be essential to the

preservation of liberty.").                Renouncing England's monarchical
rule, the Framers adopted a structure under which the government

was accountable to the people; power would not go unchecked; and

citizens       could          "readily         identify         the      source           of

legislation . . . affect[ing] their lives."                      See Ass'n of Am.

Railroads, 575 U.S. at 57 (Alito, J., concurring).                           Absent this

structural separation of powers, Madison feared there would be

"gradual    concentration           of   the    several     powers      in        the   same

department."      The Federalist No. 51, at 321-22.



                                           6
                                                                     No.   2020AP1718-OA.rgb


      ¶54   Acknowledging the dangers of accumulated power, the

Framers precluded each branch of government from delegating its

own vested powers.         "By careful design," the Framers designed a

framework under which "[w]hen the Government is called upon to

perform a function that requires an exercise of legislative,

executive, or judicial power, only the vested recipient of that

power can perform it."           Ass'n of Am. Railroads, 575 U.S. at 61,

68 (Thomas, J., concurring).                In other words, given that "each

of these    vested powers had           a distinct              content,"     the Framers

contemplated     that     each    respective             department——and       only      that

department——could        carry     out           its     constitutionally-conferred

powers.        See     Gundy,    139        S.     Ct.     at    2133      (Gorsuch,     J.,

dissenting).

      ¶55   This case concerns the legislative function, and the

legislature's        authority   to    transfer          it     to   another    branch    of

government.     "The people bestowed much power on the legislature,

comprised of their representatives whom the people elect to make

the   laws."          Gabler,    376    Wis. 2d 147,             ¶60.        Safeguarding
constitutional limitations on the exercise of legislative power

is particularly important in light of its awesome sweep.                               "When

it came to the legislative power, the framers understood it to

mean the power to adopt generally applicable rules of conduct

governing     future     actions       by        private      persons——the       power     to

'prescrib[e] the rules by which the duties and rights of every

citizen are to be regulated,' or the power to 'prescribe general

rules for the government of society.'"                          Gundy, 139 S. Ct. at
2133 (Gorsuch, J., dissenting) (citing The Federalist No. 78

                                             7
                                                             No.    2020AP1718-OA.rgb


(Alexander      Hamilton)   and   Fletcher     v.    Peck,     10   U.S.     87,   136

(1810)).     In the Constitution, the "people had vested the power

to prescribe rules limiting their liberties in Congress alone"——

not the executive.          Id. (citation omitted).             As expressed by

John Locke, whose political philosophy greatly influenced the

Framers' formation of our Republic, "[t]he legislative cannot

transfer the power of making laws to any other hands; for it

being but a delegated power from the people, they who have it

cannot pass it over to others."             John Locke, Second Treatise of

Civil Government § 141, at 71 (John Gough ed., 1947) (emphasis

added).

       ¶56   Because the people gave the legislature its power to

make    laws,    the    legislature    alone    must     exercise          it.     Our

constitutional structure confers no authority on any branch to

subdelegate any powers the sovereign people themselves delegated

to particular governmental actors.             After all, "when the people

have said we will submit to rules, and be governed by laws made

by such men, and in such forms, nobody else can say other men
shall make laws for them."          Id.     Any laws prescribed beyond the

constitutional      lines   of    authority     drawn    by     the    people      are

illegitimate:      "nor can the people be bound by any laws but such

as are enacted by those whom they have chosen and authorised to

make laws for them."        Id.

                                       II

       ¶57   Although    conflict     between       Governor       Evers     and   the

legislature over the State's COVID-19 pandemic response is often
presented as partisan in nature, this court's review is not.

                                       8
                                                                   No.   2020AP1718-OA.rgb


This court does not referee partisan battles; our duty is to

ensure       that     each      branch       of       government         respects     the

constitutional        limits    of    its        authority.         "[E]nforcing      the

separation isn't about protecting institutional prerogative or

governmental turf.           It's about respecting the people's sovereign

choice to vest the legislative power in Congress alone.                               And

it's about safeguarding a structure designed to protect their

liberties, minority rights, fair notice, and the rule of law."

Gundy, 139 S. Ct. at 2135 (Gorsuch, J., dissenting).

      ¶58    Just      like     the         federal        framework,       Wisconsin's

Constitution        protects    against       any    of    the     three   branches    of

government      abdicating       their       constitutionally-vested             powers.

"[I]t is . . . fundamental and undeniable that no one of the

three branches of government can effectively delegate any of the

powers      which    peculiarly       and        intrinsically       belong     to   that

branch."      Rules of Court Case, 204 Wis. at 503.                      "Core powers,"

as this court has recognized, "are not for sharing."                          Tetra Tech

EC,   Inc.     v.    DOR,     2018    WI     75,    ¶47,     382    Wis. 2d 496,      914
N.W.2d 21.      Nevertheless, this court has upheld delegations of

legislative power to the executive, provided there are "adequate

procedural safeguards" in place to limit executive overreach.3

      ¶59    Relying on the procedural safeguard embodied in Wis.

Stat. § 323.10, which empowers the legislature to revoke the

governor's     declared       state    of    emergency       by    joint    resolution,


      3Watchmaking Examining Bd. v. Husar, 49 Wis. 2d 526, 536,
182 N.W.2d 257 (1971); Westring v. James, 71 Wis. 2d 462, 468,
238 N.W.2d 695 (1976); Gilbert v. State, Med. Examining Bd., 119
Wis. 2d 168, 186, 349 N.W.2d 68 (1984).

                                             9
                                                                          No.    2020AP1718-OA.rgb


Governor Evers initially argued that "[i]t cannot possibly be

that when the Legislature explicitly has the final say on the

matter,    it       has    given    away       too    much    power."            Dismissing     the

petitioner's concern over the prospect of the governor promptly

declaring       a    new     state       of    emergency       upon       the     legislature's

revocation of the prior one as "rank speculation," the Governor

himself    acknowledged            that       "such    a     scenario"          "may   very   well

implicate       separation         of    powers       problems."          Citing       Panzer    v.

Doyle,4 Governor Evers further conceded that declaring a new

state of emergency after the legislature revoked the prior one

"may be circumventing the procedural safeguards that insure that

delegated       power       may     be        curtailed      or    reclaimed           by   future

legislative action" warranting the successive declaration of a

state of emergency "be struck down."

    ¶60     That was the Governor's argument in November 2020.                                   On

February    4,       2021,    the       legislature        passed     a    joint       resolution

revoking    Governor          Evers'          fifth   order       declaring        a    state    of

emergency related to the COVID-19 pandemic.                           That very day, the
Governor declared another one, casting aside the very procedural

safeguard he invoked to validate the legislature's delegation of

emergency management power.                      In response to the petitioner's

motion for injunctive relief, the Governor asserted a new basis

for his latest emergency order——Wisconsin's potential loss of

emergency FoodShare funds——the preservation of which ostensibly

requires    a       state     of     emergency         order.         Characterizing            the

deprivation of food assistance as a disaster distinct from the

    4   2004 WI 52, 271 Wis. 2d 295, 680 N.W.2d 666.

                                                 10
                                                             No.    2020AP1718-OA.rgb


COVID-19     pandemic,    the   Governor       neglects    to   explain     how        the

face-covering mandate in his latest order bears any relationship

to food assistance for Wisconsin citizens.                 When the legislature

passed   a   bill   granting     the    Governor    the    power    to    declare       a

public   health     emergency    for     the     sole    purpose    of    preserving

Wisconsin's     entitlement     to     FoodShare    funds    as    well    as        other

emergency allotments, the Governor vetoed it.5                          The Governor

justified the veto, at least in part, based on the limits the

bill imposed on the ability of his administration to control

public gatherings.        The Governor's actions illustrate why this

court "must be assiduous in patrolling the borders between the

branches.     This is not just a practical matter of efficient and

effective government.           We maintain this separation because it

provides     structural    protection          against    depredations          on     our

liberties."     Tetra Tech EC, 382 Wis. 2d 496, ¶45.

                                        III

    ¶61      Although    Governor       Evers'     violation       of    Wis.        Stat.

§ 323.10's    procedural    safeguards         suffices    to   strike     down        his
declarations of successive states of emergency after May 11,

2020, the procedural safeguards test is a judicial invention,

existing in tension with the constitution's clearly demarcated

separation of powers among the branches.                  Over time, this court

    5  Wis. Assem. 2, to Senate Am. 1, to Assem. Am. 1, to Senate
Substitute Am. 1, to Assem B. (Jan. 28, 2021), available at
https://docs.legis.wisconsin.gov/2021/related/amendments/ab1/aa2
_sa1_aa1_ssa1_ab1.

     Governor Tony Evers, Governor's Veto Message (Feb. 5,
2021),   available    at   https://docs.legis.wisconsin.gov/2021/
related/journals/assembly/20210205efe1/_70.

                                         11
                                                           No.   2020AP1718-OA.rgb


has loosened the constitutional limits on delegating legislative

power to the executive branch.                 The constitutionally-grounded

doctrine of nondelegation morphed into a doctrine of delegation

within limits drawn by the judiciary, rather than the people.

In this regard, Wisconsin's jurisprudence followed the federal

path.     The history is readily traceable.

       ¶62   In the early days of our Republic, the United States

Supreme Court succinctly articulated the separation of powers:

"the    legislature      makes,    the        executive   executes,    and    the

judiciary construes the law."            Wayman v. Southard, 23 U.S. 1, 22

(1825).      By 1928, the Court discarded these first principles in

favor of the "intelligible principle" test:                "If Congress shall

lay down by legislative act an intelligible principle to which

the person or body authorized to [exercise delegated power] is

directed to conform, such legislative action is not a forbidden

delegation of legislative power."               J.W. Hampton, Jr., & Co. v.

United States, 276 U.S. 394, 409 (1928).                  Although this rule

remains in place, see Gundy, 139 S. Ct. at 2123, it is quite
apparent     that   it   supplanted   the      Constitution's    separation    of

powers.

       ¶63   The Constitution "contain[s] a discernible, textually

grounded non-delegation principle that is far removed from the

modern doctrine."        Gary Lawson, Delegation and Original Meaning,

88 Va. L. Rev 327, 333 (2002).                 "[T]he Constitution does not

speak of 'intelligible principles.'               Rather, it speaks in much

simpler terms:       'All legislative Powers herein granted shall be
vested in a Congress.'"           Whitman v. American Trucking Ass'ns,

                                         12
                                                                      No.    2020AP1718-OA.rgb


Inc., 531 U.S. 457, 487 (2001) (Thomas, J., concurring).                                       As

some    members     of    the    current      Court      have       recently      recognized,

"[i]f    Congress        could    pass   off       its   legislative          power     to    the

executive      branch,     the     vesting     clauses         and    indeed      the    entire

structure of the Constitution, would make no sense."                              Gundy, 139

S. Ct. at 2134-35 (Gorsuch, J., dissenting).                           If Congress could

permissibly delegate its vested powers, "legislation would risk

becoming nothing more than the will of the current President."

Id. at 2135.        Departures from the nondelegation doctrine reflect

each    branch's     willingness         to    "abandon            openly    a    substantial

portion       of     the        foundation          of    American           representative

government."       Lawson, supra, at 332.

       ¶64    In   the     early    years      of    Wisconsin's            statehood,       this

court understood that the three branches of government could not

delegate their vested powers, imposing substantive limitations

on the legislature's assignment of authority to the executive to

carry out the legislature's policies.                          In Dowling, this court

declared      "a    law    must     be     complete,          in    all     its   terms       and
provisions,        when    it     leaves      the    legislative            branch      of    the

government, and nothing must be left to the judgment of the

electors or other appointee or delegate of the legislature."

Dowling v. Lancashire Ins. Co., 92 Wis. 63, 65 N.W. 738, 741

(1896)       (emphasis      added).           However,         in    the      wake      of    the

Progressive era, this court began to uproot substantive limits

on     the    legislature's         delegation           of    its        constitutionally-

conferred powers, thereby damaging the "foundation of American



                                              13
                                                              No.    2020AP1718-OA.rgb


representative    government"       that    is    the    separation      of    powers.

Lawson, supra, at 332.

    ¶65    As    is   often   the     justification          for     casting     aside

constitutional        principles,          this      court          abandoned      the

nondelegation doctrine in the name of "necessity."                            In 1928,

conterminously with the United States Supreme Court, this court

explained that "courts, Legislatures, and executives, as well as

students of the law, agree, . . . that there is an overpowering

necessity for a modification of the doctrine of separation and

non-delegation of powers of government."                  State v. Whitman, 196

Wis. 472, 220 N.W. 929, 941 (1928).                Eviscerating the Wisconsin

Constitution's separation of powers, the Whitman court held that

the legislature "may delegate" to agencies "the authority to

exercise such legislative power as is necessary to carry into

effect the general legislative purpose."                     Id.      Gone was any

substantive limit on the legislature's delegation of authority;

the legislature could now delegate its legislative powers so

long as the court agreed it was necessary to carry out the
legislative     purpose.      Of    course,       neither    branch     sought     nor

obtained the people's consent to this brazen rewriting of the

constitution.

    ¶66    Whitman ushered in a new era for this court's ever-

evolving abandonment of non-delegation principles.                      Forty years

thereafter, this court approved any delegating statute merely

"if the purpose of the delegating statute is ascertainable and

there are procedural safeguards to insure that the board or
agency   acts    within    that    legislative          purpose."       Watchmaking

                                       14
                                                                    No.     2020AP1718-OA.rgb


Examining Bd. v. Husar, 49 Wis. 2d 526, 536, 182 N.W.2d 257

(1971).      The court reiterated this position five years later,

upholding "broad grants of legislative powers . . . where there

are     procedural       and    judicial          safeguards       against       arbitrary,

unreasonable, or oppressive conduct of the agency."                            Westring v.

James, 71 Wis. 2d 462, 468, 238 N.W.2d 695 (1976).                                 Over the

ensuing decades, the court fortified its deviation from first

principles, continuing to uphold "broad grants of legislative

powers."       In Gilbert, this court acknowledged that throughout

the     "evolution       of     the        delegation       of     legislative       power"

effectuated by the judiciary, it has "take[n] a more liberal

attitude toward delegations of legislative authority."                              Gilbert

v.    State,      Med.   Examining         Bd.,    119   Wis.       2d    168,     186,    349

N.W.2d 68         (1984).         More        accurately,          the      constitution's

substantive        limitations        on    delegating      authority        are    all    but

dead.        In    their      place    survives       judicial        complacence         with

transfers of legislative power, "[s]o long as there are adequate

procedural safeguards" in place to limit executive overreach.
Id.

       ¶67     Proposals to reinvigorate the nondelegation doctrine

are often met with warnings about the adverse impact on the

government's        ability     to     operate       efficiently.             Governmental

efficiency can never be allowed to trump the people's liberty.

As    Madison      noted,      "the    separate       and        distinct     exercise     of

government . . . [is] essential to the preservation of liberty."

The Federalist No. 51, at 321 (emphasis added).                           As reflected in
Madison's enduring words, and consistent with the plain text and

                                              15
                                                                            No.    2020AP1718-OA.rgb


original          meaning        of      the        United        States          and      Wisconsin

Constitutions,            the    legislature             may    not       delegate       its   vested

powers to the executive.

       ¶68     Reviving the nondelegation doctrine would restore the

original          understanding          of         the        constitutional             grants    of

authority; they "'are exclusive,' which means 'only the vested

recipient         of    that     power    can        perform          it.'"            Koschkee,   387

Wis. 2d 552,           ¶47    (Rebecca Grassl Bradley, concurring) (citing

Ass'n     of        Am.      Railroads,         575       U.S.        at     67        (Thomas,    J.,

concurring)).                Following        the    Framers'          model,      the     Wisconsin

Constitution ensures this "separation of powers 'operate[s] in a

general way to confine legislative powers to the legislature.'"

Id. (citation omitted) (emphasis added).                                   "[E]ver vigilant in

averting the accumulation of power by one body——a grave threat

to    liberty——the            people     devised          a    diffusion          of    governmental

powers.        These powers may not be claimed by another branch."

Gabler, 376 Wis. 2d 147, ¶60.

                                                    IV
       ¶69     In      this     case,    the        court      appropriately             applies   the

plain language of the statute to overturn executive overreach.

Governor       Evers'         interpretation             of     his       emergency       management

powers       would        render       Wis.     Stat.          § 323.10       unconstitutional.

According to the Governor, the legislature gave the executive

the     unilateral           authority        to     declare          successive          states   of

emergency,          based       upon    the     same          underlying      cause,        with   no

prescribed end date, and without the approval (much less the
input)       of     the      legislature.                During       a    declared        state    of

                                                    16
                                                                             No.       2020AP1718-OA.rgb


emergency,           Wis.     Stat.      § 323.12           gives           the        Governor        the

extraordinary          power      to    "[i]ssue       such       orders          as    he     []   deems

necessary        for        the    security           of        persons           and         property."

§ 323.12(4)(b).             Under the Governor's reading, if the Governor

wills it, then so it shall be——for as long as the Governor alone

decrees     a    public      health      emergency          exists.           Such        a    grant    of

plenary     legislative           power        could        not        survive          even    cursory

constitutional scrutiny.

      ¶70       The people of Wisconsin gave the power to legislate to

the legislature alone.                 Accordingly, "a law must be complete, in

all its terms and provisions, when it leaves the legislative

branch    or     the    government,          and      nothing          must       be    left     to    the

judgment of the electors or other appointee or delegate of the

legislature."               Dowling,      92    Wis.        at     65.            Governor          Evers'

construction of Wis. Stat. § 323.10 would leave the exercise of

extraordinary power entirely to the judgment of the executive,

unlimited in duration.                 As the Governor would have it, so long

as   he   alone       thinks      the    cause        of    a     public       health          emergency
persists, he retains the unchecked power to keep Wisconsin in a

perpetual state of emergency, leaving the individual liberties

preserved by the people at the birth of our nation and at the

founding        of    our    state      to     the    whim        of    a     single          executive.

"Freedom of men under government," as John Locke wrote, "is to

have a standing rule to live by, common to every one of that

society,        and     made      by     the         legislative            power         erected       in

it . . . and not subject to the inconstant, uncertain, unknown,
arbitrary will of another man."                            Ass'n of Am. Railroads, 575

                                                 17
                                                              No.     2020AP1718-OA.rgb


U.S.   at    72-73     (Thomas,   J.,    concurring)       (quoting      John    Locke,

Second Treatise of Civil Government § 22, at 13 (John Gough ed.,

1947)).      If the legislature had actually abdicated its vested

powers to the executive, as the Governor would have it, the

people of Wisconsin would be subject to the arbitrary will of a

single man.          The Wisconsin Constitution does not countenance

such a consolidation of extraordinary power.

       ¶71     Under       Governor        Evers'          interpretation,           the

constitutional separation of powers between the executive and

legislative     branches      would     collapse     for   the   duration       of   any

public      health    emergency.        Every   60    days,      so    long     as   the

underlying cause of the emergency persists, the executive could

declare another state of emergency, granting the Governor the

extraordinary        powers    delineated       in    Wis.       Stat.     § 323.12——

indefinitely.        Such unilateral, unchecked power was anathema to

the framers of our constitutions.

       By separating the lawmaking and law enforcement
       functions, the framers sought to thwart the ability of
       an individual or group to exercise arbitrary or
       absolute power. And by restricting lawmaking to one
       branch   and   forcing  any   legislation   to  endure
       bicameralism and presentment, the framers sought to
       make the task of lawmaking more arduous still.
United States v. Nichols, 784 F.3d 666, 670 (10th Cir. 2015)

(Gorsuch, J., dissenting).            While some may find the limitations

on the Governor's power frustrating, particularly in the midst

of a pandemic, those limitations exist to protect our liberty.

"Admittedly, the legislative process can be an arduous one.                          But
that's no bug in the constitutional design:                         it is the very

point of the design."             Gutierrez-Brizuela v. Lynch, 834 F.3d
                                          18
                                                                 No.    2020AP1718-OA.rgb


1142, 1151 (10th Cir. 2016) (Gorsuch, J., concurring).                            Escaping

the   imposition      of   a    single    ruler's       dictates        on    the    people

impelled       the   founding     fathers      to     risk     their        lives,    their

fortunes, and their sacred honor in 1776.6

                                         * * *

      ¶72      "In   America     THE   LAW     IS   KING!      For     as    in   absolute

governments the king is law, so in free countries the law ought

to be king; and there ought to be no other."                                Thomas Paine,

Common Sense (1776).             In Wisconsin, the legislature empowered

the     governor      to   respond       to    a      public     health        emergency.

Statutorily, those powers "shall not exceed 60 days, unless the

state     of   emergency    is    extended       by    joint    resolution           of   the

legislature."        Wis. Stat. § 323.10.             In response to the COVID-19

pandemic, Governor Evers declared a state of emergency on March

12, 2020.       The legislature never extended it.                   Accordingly, any

orders issued by the Governor more than 60 days thereafter are

unlawful and void.         While a pandemic will not follow the laws of

men, the Governor must.           I respectfully concur.
      ¶73      I am authorized to state that Chief Justice PATIENCE

DRAKE ROGGENSACK joins this concurrence.




      6See Declaration of Independence (U.S. 1776) ("And for the
support of this Declaration, with a firm reliance on the
protection of divine Providence, we mutually pledge to each
other our Lives, our Fortunes and our sacred Honor.").

                                          19
                                                                            No.    2020AP1718-OA.awb


      ¶74    ANN WALSH BRADLEY, J.                    (dissenting).               This is no run-

of-the-mill case.             We are in the midst of a worldwide pandemic

that so far has claimed the lives of over a half million people

in this country.           And with the stakes so high, the majority not

only arrives at erroneous conclusions, but it also obscures the

consequence        of    its         decision.1         Unfortunately,              the      ultimate

consequence of the majority's decision is that it places yet

another     roadblock           to    an     effective       governmental               response     to

COVID-19,        further      jeopardizing            the    health     and        lives       of   the

people of Wisconsin.

      ¶75    First, the majority errs by granting taxpayer standing

to Fabick on a conjured justification neither briefed nor argued

by   any    party.         In    essence,       the     product        of     this       new   theory

results     in    a     standard        so    low     that    all     that         is    needed     for

taxpayer standing in this court is a song and a whistle with an

ability to produce a melody appealing to at least four justices.

      ¶76    Such        an      institutional              injury      alone            should      be

sufficient to cause the majority to pause.                              Yet, in support of
its new theory it proceeds to cause further institutional damage

by   sub    silentio       overruling          more     than      a   century           of   taxpayer

standing cases.

      ¶77    Second, the majority errs by purporting to engage in a

straightforward statutory analysis.                          Yet, it omits any analysis

of an essential word in Wis. Stat. § 323.02(16) that is outcome

determinative.                Left         unanalyzed        is       the         statutory         term

      1The majority's entire discussion of the consequence is
tucked away in a one sentence footnote towards the end of the
opinion. See majority op., ¶43 n.19.

                                                  1
                                                               No.    2020AP1718-OA.awb


"occurrence," which when included in the analysis, proves to

undermine    the       majority's       conclusion     and   mandates      a   contrary

result.

       ¶78   In    a     final     flourish       of   judicial      immodesty,     the

majority goes beyond the relief requested and declares Executive

Order    #105     unlawful       with    scant    analysis    and    without    candid

justification.         Obscuring the fact that Fabick did not move for

the relief it grants, the majority reaches out and strikes down

Order #105 even though that order is not properly before the

court.

       ¶79   Contrary to the majority's conclusions, I determine

that    because     Fabick       and    the   State    of    Wisconsin     suffer    no

pecuniary loss whatsoever, Fabick fails to meet the condition

necessary    for       asserting       taxpayer   standing.         Without    taxpayer

standing, this case simply can no longer be maintained.

       ¶80   Further, I conclude that Executive Orders #82 and #90

are premised on statutory occurrences that are distinct from

each other and from that relied upon for Executive Order #72.
Therefore,      they     are     permissible      pursuant     to    the   Governor's

authority under Wis. Stat. § 323.10.

       ¶81   Finally, I would deny Fabick's motion to temporarily

enjoin Order #105.         In addition to Order #105 not being properly

before the court and Fabick's lack of standing to challenge it,

the majority's conclusion regarding Order #105 finds no textual

support.

       ¶82   Accordingly, I respectfully dissent.



                                              2
                                                                     No.    2020AP1718-OA.awb


                                                I

       ¶83      Since its emergence in late 2019, COVID-19 has quickly

and devastatingly enveloped the globe, and Wisconsin has been

ravaged with high case counts and tragic deaths.                                 As of this

writing, over 27,000 Wisconsinites have been hospitalized and

over 6,500 have died.2                The emergencies presented by the arrival

and   spread         of    COVID-19     have       spurred    the    Governor         to    issue

several executive orders declaring various states of emergency.

       ¶84      On    March     12,    2020,       recognizing      the    danger          of    the

spread     of    COVID-19        around      the    world    and    seeing       a    need       "to

prepare for the impacts [the virus] may have on the state[,]"

Governor Tony Evers issued Executive Order #72.                                  This order,

among other things, declared a public health emergency in the

state and designated the Department of Health Services (DHS) as

the lead agency to respond.

       ¶85      Neither the legislature nor the Governor revoked this

order prior to its expiration 60 days later, on May 11, 2020.3

Upon the expiration of Order #72, the Governor declared no state
of    emergency           for   the   next     79    days    despite       the       continuing

presence of COVID-19 in Wisconsin.

       ¶86      The   Governor        waited       until    July    30,    2020,      and       then

declared a new state of emergency, in the form of Executive



       Wisconsin
       2           Department   of   Health  Services,   COVID-19:
Wisconsin   Summary   Data,   https://www.dhs.wisconsin.gov/covid-
19/data.htm#summary (last visited Mar. 29, 2021).

       See Wis. Stat. § 323.10 ("The executive order may be
       3

revoked at the discretion of either the governor by executive
order or the legislature by joint resolution.").

                                                3
                                                                           No.    2020AP1718-OA.awb


Order      #82,     in    response      to     a       "new    and    concerning            spike   in

infections."             Again, neither the Governor nor the legislature

revoked Order #82, and it expired on September 28, 2020.

       ¶87    However, six days before Order #82 was to expire, the

Governor      issued       Executive         Order       #90    declaring          a   new    public

health      emergency,          this   time     in      response          to     the   significant

increase in the spread of COVID-19 due to the beginning of the

K-12 and collegiate school years.                         Once again, the legislature

did not revoke Order #90.

       ¶88    With the legislature declining to act, and in so doing

tacitly acquiescing to the Governor's orders,4 Fabick, a single

Wisconsin resident, filed suit as a taxpayer.                                     He brought his

suit as an original action before this court, arguing that the

Governor      lacks       the      statutory       authority         to    declare      successive

states       of   emergency          "arising          from    the        same    public      health

emergency."               He       acknowledges,         however,           that       in    certain

circumstances, the Governor can make such a declaration for a

different COVID-19 related public health emergency.                                    With regard
to standing, Fabick contended that he has standing to maintain

this       action    as        a    taxpayer       because       the        Governor        utilized

government funds in drafting, promoting, and enforcing Orders

#82 and #90.




       Curiously, although it has the authority to act to end a
       4

state of emergency at any time, see Wis. Stat. § 323.10, the
legislature chose not to do so with either Order #82 or Order
#90 and instead filed an amicus brief in this court in support
of Fabick's position.

                                                   4
                                                                     No.    2020AP1718-OA.awb


                                                II

       ¶89    Right off the bat, the majority makes a fundamental

error, allowing Fabick to maintain this action despite his lack

of   standing.       In    doing    so,    it       sub   silentio    overrules         over   a

century of precedent requiring that there be some pecuniary loss

in order for taxpayer standing to be established.

       ¶90    Why    is    standing       so    important?           In    answering      that

question, a review of the "cases and controversies" clause of

the United States Constitution is informative.                             See U.S. Const.

art.       III,     § 2.       Although          not      binding     on        state     court

jurisdiction,        the    United    States          Supreme    Court      has    generally

interpreted this provision to define the proper role of the

judiciary as limited to deciding only "cases and controversies."5

       ¶91    As    this    court    has       done,      the   United     States       Supreme

Court has emphasized that courts are not to hand out advisory

opinions on some future hypothetical case.                           Chafin v. Chafin,

568 U.S. 165, 172 (2013); State v. Grandberry, 2018 WI 29, ¶31

n.20,      380     Wis. 2d 541,       910        N.W.2d 214.              The     cases     and
controversies must be actual.

       ¶92    Likewise, Article III, Section 2 circumscribes who can

maintain a court action.             Courts are not to entertain cases from

parties who do not have a legally recognized interest in the

       The Supreme Court has observed that "[n]o principle is
       5

more fundamental to the judiciary's proper role in our system of
government than the constitutional limitation of federal-court
jurisdiction to actual cases or controversies." Raines v. Byrd,
521 U.S. 811, 818 (1997).    The case-or-controversy requirement
of Article III requires plaintiffs to establish their standing
to sue.   Id. (citing Lujan v. Defenders of Wildlife, 504 U.S.
555, 561 (1992)).

                                                5
                                                              No.    2020AP1718-OA.awb


case.     See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342

(2006).    That legally recognized interest is called "standing."

Thus, standing is important both in federal court and Wisconsin

courts because it reins in unbridled attempts to go beyond the

circumscribed boundaries that define the proper role of courts.

    ¶93     Fabick seeks standing here as a taxpayer.                      He claims

that he has standing simply because government employees thought

about and implemented Orders #82 and #90 on government time.

    ¶94     Taxpayer standing is broad, but it is not limitless.

See S.D. Realty Co. v. Sewerage Comm'n of City of Milwaukee, 15

Wis. 2d 15, 21-22, 112 N.W.2d 177 (1961).               It is well settled in

Wisconsin that "[i]n order to maintain a taxpayer's action, it

must be alleged that the complaining taxpayer and taxpayers as a

class     have   sustained,      or     will       sustain,         some     pecuniary

loss . . . ."     Id. at 21.     Such a principle is not new.

    ¶95     The lineage of the "pecuniary loss" requirement can be

traced    back   over     a   century.         Acknowledging          this     settled

requirement for taxpayer standing, the S.D. Realty court cited
McClutchey v. Milwaukee County, 239 Wis. 139, 140, 300 N.W. 224,

(1941).    S.D. Realty Co., 15 Wis. 2d at 21-22.                     McClutchey, in

turn, cites a long list of cases dating back to 1914.                        See Kasik

v. Janssen, 158 Wis. 606, 609, 149 N.W. 398 (1914) ("There is

therefore no ground for the maintenance of a taxpayer's suit.

Equity    does   not    interfere     with   the    rules     or     orders     of   an

administrative officer at the suit of a taxpayer, unless the




                                         6
                                                                      No.    2020AP1718-OA.awb


taxpayer      and       his    class    have    sustained      or     will    sustain     some

pecuniary loss therefrom.").6

     ¶96      Fabick's argument contains no                    limiting principle at

all and renders the doctrine of standing purely illusory.                               Under

Fabick's rationale, any person could challenge any governmental

action.       This is not the law, nor should it be.                           For standing

requirements        to    have    any       meaning,       Fabick's    standing      must    be

denied.

     ¶97      Ignoring our long-established case law, the majority,

however, determines that Fabick has standing to maintain his

claim    as    a    taxpayer       despite       his       failure    to     establish      any

pecuniary loss whatsoever either to himself or to taxpayers as a

whole.        Majority         op.,     ¶11.         The    majority    arrives      at     its

erroneous determination that Fabick has standing by conjuring

its own justification, neither argued nor briefed by any party.

Namely, it relies on state expenditures of taxpayer funds for

deployment         of    the     National      Guard       pursuant     to     the   subject

emergency       declarations.                  Id.          However,        recent    events
significantly undermine the majority's summoned rationale.

     ¶98      On        January        21,      2021,        the      new      presidential

administration           issued        an    executive       order     instituting        full

federal reimbursement to states for National Guard expenses due




     6 See also Berger v. City of Superior, 166                              Wis. 477, 166
N.W. 36 (1918); Murphy v. Paull, 192 Wis. 93,                                 212 N.W. 402
(1927); Milwaukee Horse & Cow Comm'n Co. v. Hill,                            207 Wis. 420,
241 N.W. 364 (1932); Stuart v. City of Neenah, 215                           Wis. 546, 255
N.W. 142 (1934).

                                                7
                                                                 No.    2020AP1718-OA.awb


to   COVID-19   going      forward.7        Then    on   February        2,    2021,    it

extended    such    reimbursement       to     states      for     100       percent   of

expenses incurred in mobilizing the National Guard to address

COVID-19, both going forward and retroactively.8

      ¶99   Full    retroactive       reimbursement        makes       the    majority's

reliance on state-incurred National Guard expenses to establish

Fabick's taxpayer standing untenable.                Indeed, with this federal

policy    change,    no    state    funds    at    all   will      be    expended      for

National Guard deployment.             None.       Zero.     Thus, the majority

cannot persuasively rely on such an expenditure to establish

Fabick's standing.

      ¶100 The majority recognizes this change in federal policy,

but does not take it at face value, instead determining that

"[t]he imminent threat of unreimbursed costs, past and future,

is   sufficient     to    confer    taxpayer      standing   on        Fabick . . . ."

Majority op., ¶11 n.5.             It cites Warden v. Hart, 162 Wis. 495,

497, 156 N.W. 466 (1916), for the proposition that a taxpayer

      7Memorandum to Extend Federal Support to Governors' Use of
the National Guard to Respond to COVID-19 and to Increase
Reimbursement   and   Other  Assistance   Provided   to   States,
https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/21/extend-federal-support-to-governors-use-of-
national-guard-to-respond-to-covid-19-and-to-increase-
reimbursement-and-other-assistance-provided-to-states/
(Jan. 21, 2021).
      8FACT SHEET:   President Biden Announces Increased Vaccine
Supply, Initial Launch of the Federal Retail Pharmacy Program,
and    Expansion    of     FEMA    Reimbursement    to    States,
https://www.whitehouse.gov/briefing-room/statements-
releases/2021/02/02/fact-sheet-president-biden-announces-
increased-vaccine-supply-initial-launch-of-the-federal-retail-
pharmacy-program-and-expansion-of-fema-reimbursement-to-states/
(Feb. 2, 2021).

                                         8
                                                           No.   2020AP1718-OA.awb


has standing when the taxpayer is merely "threatened with" a

pecuniary loss.

    ¶101 But      Warden,   the   only    taxpayer      standing        case    the

majority cites in support, cannot be stretched this far.                            In

Warden,   the   plaintiff   sought   to   enjoin     the     excavation        of    a

public street that had been planned and permitted.                      Id.     The

threat of injury was real and immediate.

    ¶102 In     this   case,   however,   there    is      no    such   real    and

immediate threat of pecuniary loss.          On what is this "imminent

threat" based, other than the majority's whimsical musing that

the federal government may not do what it has said it will do?

Such rank speculation underscores the majority's tenuous search

for a viable theory upon which to justify the continuation of

this action.     Speculation of this ilk cannot, however, create an

actual case or controversy and surely does not support Fabick's

standing to maintain this case.

    ¶103 A party may have standing at the beginning of a case

and then lose it as the case progresses.                See, e.g., Craig v.
Boren, 429 U.S. 190, 192 (1976); Kurtz v. Clark, 290 P.3d 779,

784 (Okla. Civ. App. 2012).          The S.D. Realty court compared

taxpayer standing to shareholder standing:               "[A] taxpayer does

have a financial interest in public funds which is akin to that

of a stockholder in a private corporation."             S.D. Realty Co., 15

Wis. 2d at 22.     And Northern Air Services, Inc. v. Link, 2011 WI

75, ¶83, 336 Wis. 2d 1, 804 N.W.2d 458, makes clear that if you

no longer own shares of stock, you no longer have standing to



                                     9
                                                               No.    2020AP1718-OA.awb


maintain a shareholder action.9           The same principle should apply

here.

    ¶104 Accordingly,          even    assuming    Fabick       had     standing    to

bring this action in the first instance, he certainly has lost

it due to the new policy of 100 percent federal reimbursement

for states' National Guard expenses.                   In its quest to get its

teeth into this dispute, the majority ignores this fundamental

deficiency in allowing Fabick's case to proceed.

    ¶105 The effect of the majority's standing analysis is not

limited   only     to   this     and    future     taxpayer          cases,   but   it

necessarily      affects   the    vitality        of     our    past     precedents.

Indeed, what of the "pecuniary loss" requirement to which we

have adhered for over a century?             Without saying a word about

it, the majority appears to overrule a multitude of cases10 and

ignores our well-established precedent which requires a taxpayer

to establish some sort of pecuniary loss to maintain standing.

Because Fabick is unable to meet this requirement, I conclude

that he lacks standing to maintain this action.


    9  See N. Air Servs., Inc. v. Link, 2011 WI 75, ¶83, 336 Wis.
2d 1, 804 N.W.2d 458 ("On June 30, 2009, when Jay surrendered
his shares in Link Snacks under the Buy-Sell Agreement, he was
no longer a 'shareholder' in Link Snacks, as that term is
defined    by   the    Wisconsin   Business    Corporation   Law.
Consequently, Jay no longer has standing to maintain an
oppression claim under Wis. Stat. § 180.1430(2)(b).").
    10 See, e.g., Kasik v. Janssen, 158 Wis. 606, 149 N.W. 398
(1914); Berger, 166 Wis. 477; Murphy, 192 Wis. 93; Milwaukee
Horse & Cow Comm'n Co., 207 Wis. 420, Stuart, 215 Wis. 546;
McClutchey v. Milwaukee Cnty., 239 Wis. 139, 300 N.W. 224
(1941); S.D. Realty Co. v. Sewerage Comm'n of City of Milwaukee,
15 Wis. 2d 15, 112 N.W.2d 177 (1961).

                                        10
                                                                     No.    2020AP1718-OA.awb


                                               III

       ¶106 The majority also errs in its interpretation of the

plain     language        of       the     relevant           statutes,       Wis.        Stat.

§§ 323.02(16) and 323.10.                When properly focused on the actual

words of these statutes, the plain language does not support the

majority's interpretation.                 Rather, a plain language analysis

establishes that emergency declarations are permissible when,

like    the   orders    at     issue      here,       they    are    based    on    separate

statutory     "occurrences,"         even       if    those    occurrences         share    the

same underlying cause.

       ¶107 The    majority         misses          the   mark      when     it    fails    to

recognize that the key word for analysis in this case lies in

the statutory definition of a "public health emergency" provided

by Wis. Stat.       § 323.02(16).               That key word is "occurrence."

Instead, the majority puts on blinders and does not engage with

the term at all.

       ¶108 Legally speaking, this case presents a straightforward

issue of statutory interpretation.                    "Statutory language is given
its     common,    ordinary,         and       accepted        meaning,       except       that

technical or specially-defined words or phrases are given their

technical or special definitional meaning."                         State ex rel. Kalal

v.     Circuit    Court      for    Dane       Cnty.,        2004    WI     58,    ¶45,     271

Wis. 2d 633, 681 N.W.2d 110.                    We interpret statutory language

"in the context in which it is used; not in isolation but as

part of a whole; in relation to the language of surrounding or

closely-related        statutes;         and    reasonably,         to    avoid    absurd    or
unreasonable results."             Id., ¶46.

                                               11
                                                                        No.    2020AP1718-OA.awb


      ¶109 There are two statutes relevant to the analysis, Wis.

Stat. §§ 323.02(16) and 323.10.                      Section 323.10 sets forth the

Governor's       authority        to   declare       a     state    of        emergency.     It

provides in relevant part:

      If the governor determines that a public health
      emergency exists, he or she may issue an executive
      order declaring a state of emergency related to public
      health for the state or any portion of the state and
      may designate the department of health services as the
      lead    state    agency     to    respond    to    that
      emergency. . . . A state of emergency shall not exceed
      60 days, unless the state of emergency is extended by
      joint   resolution   of    the   legislature. . . . The
      executive order may be revoked at the discretion of
      either the governor by executive order or the
      legislature by joint resolution.
      ¶110 As      a   starting        point,       the    emergency          declarations    at

issue in this case arise from a "public health emergency," as

the majority agrees.              Majority op., ¶24.               Thus, my focus zeroes

in   on   that     term      as   we   examine:             what   is    a     public   health

emergency?

      ¶111 This        is     where     Wis.        Stat.       § 323.02(16)       joins     the

equation.        Indeed, "public health emergency" is a defined term
pursuant to that statute.               It means "the occurrence or imminent

threat     of    an      illness       or   health          condition         that . . . [i]s

believed to be caused by . . . a novel or previously controlled

or eradicated biological agent."                          § 323.02(16).           The statute

further defines a "public health emergency" as requiring that

the occurrence or threat poses a high probability of either "[a]

large     number    of      deaths     or   serious        or    long-term       disabilities

among humans" or "[a] high probability of widespread exposure to
a biological, chemical, or radiological agent that creates a

                                               12
                                                              No.   2020AP1718-OA.awb


significant risk of substantial future harm to a large number of

people."    Id.

     ¶112 Without     further    interpretation,          the       definition    of

public health emergency by itself does not resolve our inquiry.

This statutory definition of "public health emergency" turns on

whether there is an "occurrence" or a "threat" of an illness or

health condition that fulfills the statutory criteria.                      Thus, a

"public    health   emergency"   may        be     declared    either     upon   the

occurrence or upon the imminent threat of an illness or health

condition.

     ¶113 I focus on the term "occurrence" rather than "threat"

because    Orders   #82   and    #90        were     issued    in     response    to

"occurrences" that have already taken place.                   The new spike in

infections drove Order #82 and Order #90 was issued because of

the significant increase in the spread of the virus occasioned

by the beginning of the school year.11


     11The majority mischaracterizes this dissent as "ignor[ing]
that a 'public health emergency' may be declared upon either
'the occurrence or imminent threat of an illness or health
condition.'"   Majority op., ¶23 n.7.    As explained above, I
focus on the term "occurrence" rather than "threat" simply
because Orders #82 and #90 were issued in response to
"occurrences" that have already taken place.    If anything, the
inclusion of "threat" in addition to "occurrence" broadens the
circumstances under which a public health emergency may be
declared.

     Further, the majority decries the fact that "occurrence"
does not appear in Wis. Stat. § 323.10. Id. True enough. But
it does appear in Wis. Stat. § 323.02(16), and there is a
straight line between the two statutes. Section 323.10 includes
the phrase "public health emergency," which is in turn defined
by § 323.02(16) to include an "occurrence."  The connection is
not hard to follow.

                                       13
                                                               No.   2020AP1718-OA.awb


       ¶114 In     the    absence     of    any   statutory      definition,      and

without any case law interpreting the term "occurrence" in the

context of Wis. Stat. § 323.02(16), our task is to determine its

common, ordinary, and accepted meaning.               Kalal, 271 Wis. 2d 633,

¶45.     A dictionary may aid us in our interpretation, so that is

where I begin.12

       ¶115 A commonly accepted dictionary defines "occur" as "to

take place" or "come about."13              We need not look far to find an

application of a highly similar definition in our case law, as

this court has previously stated that the "ordinary and common

meaning      of   'occurrence'       is     'something      that      takes    place;

something      that      happens    unexpectedly     and       without       design.'"

Kremers-Urban Co. v. Am. Emp.'s Ins. Co., 119 Wis. 2d 722, 741,

351     N.W.2d 156       (1984);     see    Kalal,    271      Wis. 2d 633,        ¶45

(explaining       that    statutory       language   is    given      "its    common,

ordinary, and accepted meaning").                 Contrary to the majority's

overly      simplistic     view,    "occurrence"     is    a   very    broad    term.

Nothing about this definition leads to the conclusion that an
"occurrence" coincides with the first appearance of a disease

only.

       ¶116 Applying our established definition of "occurrence" to

Orders #82 and #90, it is apparent that each is based on a new

       See State v. Sample, 215 Wis. 2d 487, 499, 573 N.W.2d 187
       12

(1998)   ("For   purposes   of    statutory   interpretation  or
construction, the common and approved usage of words may be
established by consulting dictionary definitions.").

       Occur, American Heritage Dictionary of the English
       13

Language,   https://www.ahdictionary.com/word/search.html?q=occur
(last visited Mar. 29, 2021).

                                           14
                                                               No.    2020AP1718-OA.awb


set of on-the-ground facts, with each new set of facts posing a

high    probability      of   either       "[a]    large    number    of    deaths   or

serious or long-term disabilities among humans" or "[a] high

probability of widespread exposure to a biological . . . agent

that creates a significant risk of substantial future harm to a

large number of people."            See Wis. Stat. § 323.02(16).                  Thus,

the orders were issued in response to separate occurrences and

are     permissible   under     the        plain    language    of     §§ 323.02(16)

and 323.10.

       ¶117 Unlike    Order     #72,       which   was     premised    on   preparing

Wisconsin for the fight against COVID-19, Order #82 declared a

new public health emergency in response to a "new and concerning

spike in infections" that without quick intervention "will lead

to     unnecessary    serious       illness        or      death,     overwhelm      our

healthcare     system,    prevent      schools      from    fully     reopening,     and

unnecessarily undermine economic stability . . . ."                         Order #82

detailed that "on June 1, 2020, there were 18,543 confirmed

cases of COVID-19 in Wisconsin; on July 1, 2020, there were
29,199 confirmed cases of COVID-19, a 57 percent increase from

June 1; and on July 29, 2020, there were 51,049 confirmed cases

of COVID-19, a 75 percent increase from July 1."

       ¶118 Accordingly, Order #82 was issued in response to a

specific and discrete occurrence.                 The "new and concerning spike

in infections" is certainly "something that takes place" that

poses    a   high   probability       of    widespread       transmission     risking

future harm to a large number of people, i.e. an occurrence



                                           15
                                                                           No.    2020AP1718-OA.awb


separate      and       apart    from      the     need      to    prepare       for    COVID-19's

impact that drove Order #72.

       ¶119 Likewise,            Order       #90    was      issued       in     response       to     a

different specific and discrete occurrence.                               It was premised on

facts indicating that COVID-19's "exponential growth is being

driven       by    new      factors      not       present         before,        primarily         the

significant increase in spread due to the beginning of the K-12

and    collegiate          school     years,        which         all    began     on    or     about

September 1, and the unprecedented number of infections among

18-24 year-olds . . . ."                 Again, the increase in spread due to

the beginning of the school year is "something that takes place"

that    poses       a     high    probability           of    widespread          exposure          that

threatens         broad    swaths       of    Wisconsinites,             i.e.     an    occurrence

separate and apart from the occurrences cited in Orders #72 and

#82.

       ¶120 While         COVID-19       may       be   the       underlying      cause        of   the

conditions         that    gave     rise     to     Orders        #72,    #82,    and     #90,      the

disease itself is not the statutory "occurrence" on which the
orders       are     premised.             In      other      words,        the     "occurrence"

underlying each subject order is not the pandemic itself, but

conditions that the pandemic has caused.

       ¶121 At oral argument, Fabick acknowledged the correctness

of    such    a    proposition,         undercutting              his    argument       that    there

cannot be another public health emergency declared due to the

COVID-19 pandemic.                In response to a question from the court

regarding         whether    hospitals           being     overrun        could    constitute          a
separate          occurrence        under         the     statute,         Fabick's           counsel

                                                   16
                                                    No.   2020AP1718-OA.awb


responded:     "The Governor could issue a separate order that is

targeted to the specific problem."14        That is exactly what the

Governor has done here.

     ¶122 Wisconsin Stat. § 323.10 prohibits the Governor from

extending a state of emergency past 60 days absent the approval

of the legislature.     By issuing Orders #82 and #90, the Governor

has not extended a pre-existing state of emergency, but instead

has issued new emergency declarations based on new underlying

occurrences.      Accordingly,   I   determine   that   under   the   plain

language of the statutes Orders #82 and #90 are permissible

exercises of the authority granted to the Governor in § 323.10.15




     14   In more detail, the exchange proceeded as follows:

     The Court: Let's just say, hypothetically, all of our
     hospitals are overrun . . . and we get to a point
     where there needs to be action taken, it's your
     position that because one emergency was issued, one
     state of emergency, based on an ongoing public health
     emergency or public health crisis, the Governor could
     do nothing in terms of declaring a state of emergency
     because the hospitals have been overrun, which could
     be another occurrence, correct?

     Fabick's counsel:     Well, if we're dealing with a
     targeted scenario, short supply of hospital equipment,
     the Governor could issue a separate order that is
     targeted to the specific problem.
     15Because I determine that Orders #82 and #90 are
permissible pursuant to Wis. Stat. § 323.10, I must reach the
issue that the majority does not, i.e. the argument that
§ 323.10   constitutes  an   unconstitutional   delegation of
legislative power to the executive.      This argument can be
quickly dispatched.

                                     17
                                                        No.   2020AP1718-OA.awb


      ¶123 This interpretation is buttressed by the fact that an

alternative "one and done" statutory interpretation, which in

the main is advanced by Fabick, puts forth a position that leads

to absurd or unreasonable results contrary to both common sense

and   recent    practice.         See    Kalal,   271    Wis. 2d 633,      ¶46

(explaining    that   we   must   interpret   statutes    "reasonably,      to

avoid absurd or unreasonable results").16



     This court has recently acknowledged that "[c]onstitutional
law has generally permitted the Governor to respond to
emergencies   without   the  need   for  legislative  approval."
Wisconsin Legislature v. Palm, 2020 WI 42, ¶41, 391 Wis. 2d 497,
942 N.W.2d 900.      Such a clear statement from this court
indicates that emergency response is at the very least a shared
power between the legislative and executive.

     In examining a nondelegation argument in the context of a
shared power, this court "normally review[s] both the nature of
delegated power and the presence of adequate procedural
safeguards, giving less emphasis to the former when the latter
is present." Panzer v. Doyle, 2004 WI 52, ¶55, 271 Wis. 2d 295,
680 N.W.2d 666.

     Here, there is a safeguard in place in the form of the
legislature's ability to revoke any state of emergency the
Governor may declare.  See Wis. Stat. § 323.10 ("The executive
order may be revoked at the discretion of . . . the legislature
by joint resolution.") Indeed, it must be asked how there could
be an impermissible delegation of power when the legislature
retains full authority to revoke any state of emergency the
governor may issue.

       The majority mischaracterizes this dissent as arguing
      16

that the assertion "that a governor's power to act on an
emergency basis would be temporary and terminable by the
legislature" creates an absurd result. Majority op., ¶36 n.16.
This contention by the majority is simply a straw man set up
only to be inexorably torn down.      Of course, it is not the
statutory   scheme   that   is   absurd,  but   the  majority's
interpretation of limiting the governor to one emergency
declaration per underlying cause.

                                        18
                                                                       No.    2020AP1718-OA.awb


       ¶124 As        an    illustration            of    the    absurdity             of     this

alternative interpretation, consider an example taken from the

Governor's brief.           Imagine heavy rains leading to a flood that

two    months       later   causes       a    dam   to    break.        If     the     governor

declared a state of emergency because of the initial flooding,

he could not issue another for the new flood caused by the dam

failure because it shares an underlying cause with the previous

state of emergency.           This simply could not be the legislature's

intent.

       ¶125 Such       an   interpretation          would     cause      the    Governor        to

engage       in   a   perverse     calculation           regarding       when     to    use     an

emergency declaration——should he issue it now or save it and

wait    to    see     how   bad    things      get?       This   undermines            the    very

concept of an emergency:              something is happening right now that

demands swift action without delay.

       ¶126 To         further       illustrate           that         this      alternative

interpretation         is    unreasonable,          I    look    to     recent       practice.

Indeed,      from     the   Fall    of       2013   through      the     Winter      of      2014,
Governor Walker issued seven executive orders related to propane

shortages and the resulting energy emergency.17                              Then again from

the Fall of 2016 through the Winter of 2017, Governor Walker

declared two successive states of emergency to waive load limits

for petroleum transportation due to a pipeline shutdown and long


       Office of the Wisconsin Governor, Executive Order No. 120
       17

(Oct. 25, 2013); No. 121 (Nov. 7, 2013), No. 122 (Nov. 15,
2013); No. 124 (Nov. 27, 2013); No. 128 (Dec. 23, 2013); No. 130
(Jan     25,    2014);     No.    132     (Apr.    17,     2014),
https://docs.legis.wisconsin.gov/code/executive_orders/2011_scot
t_walker/.

                                               19
                                                                No.    2020AP1718-OA.awb


wait times at supply terminals.18                  Fabick acknowledged at oral

argument   that,    despite    his    purported          concern      for   a   governor

overstepping his statutory authority, he did not challenge these

emergency declarations.        Perhaps they went unchallenged because,

as Fabick has implicitly acknowledged, it makes no sense to

hamstring a governor's ability to meet the emergencies faced by

the people of Wisconsin by limiting emergency power to only one

underlying cause——regardless of whom is governor.

      ¶127 Thus,    in   the   recent      past,     a    governor      has     declared

numerous states of emergency premised on the same underlying

causes.    Yet the majority reverses course from this established

practice and common sense to arrive at its unreasonable result.

      ¶128 An    examination     of   the     extreme       consequences         further

highlights the conclusion that this alternative interpretation

renders absurd or unreasonable results.                    The majority in large

part embraces this alternative interpretation, yet it attempts

to obscure the consequences of its declaration that the Governor

lacked authority to issue Executive Orders #82 and #90.                               In a
one   sentence     footnote    towards       the    end    of   its     opinion,       the

majority acknowledges the consequence of its declaration:                         "[a]s

a necessary consequence [of its decision], all executive actions

and   orders    issued   pursuant     to     the     powers     triggered        by    the




       Office of the Wisconsin Governor, Executive Order No. 223
      18

(Nov.     4,    2016);     No.    227     (Dec.    30,     2016),
https://docs.legis.wisconsin.gov/code/executive_orders/2011_scot
t_walker/.

                                        20
                                                                        No.   2020AP1718-OA.awb


emergency declaration are likewise void."                               Majority op., ¶43

n.19.19

       ¶129 Yet,    in    spite        of       the    astounding         breadth     of    the

asserted    consequence        of    the     majority's        declaration,         it     takes

this    dissent    to    task       for     even      discussing        the    absurdity     or

reasonableness of some of those consequences.                            See id., ¶15 n.6.

Surely, when enacted, the legislature could not have intended

that Wis. Stat. §§ 323.02(16) and 323.10 would be interpreted to

place such a roadblock to effective governmental response to a

worldwide pandemic.

       ¶130 Among       the    powers        hamstrung         by       the    majority     are

critical    executive         powers      set    forth    by    statute        that   may    be

exercised only in a public health emergency——powers that are

essential    to     saving      lives        and      getting       a    rapidly-spreading

disease under control.

       ¶131 As the majority acknowledges, during a public health

emergency DHS is empowered to take critical steps to ameliorate

the emergency.       See majority op., ¶35.                 Yet, these steps can be



       Both Order #82 and #90 set the stage for additional
       19

emergency measures necessitated by the spread of COVID-19.
Specifically, pursuant to Orders #82 and #90, the Governor
issued several emergency orders mandating the wearing of masks
as a means of stemming the spread of COVID-19.

     For example, Governor Evers issued Emergency Order #1
pursuant to Order #82 on July 30, 2020. See Emergency Order #1,
https://evers.wi.gov/Documents/COVID19/EmO01-FaceCoverings.pdf
(July 30, 2020). This emergency order required all individuals
age five and older to wear a face covering in all indoor and
enclosed spaces other than private residences when another
person not a member of the individual's household is present in
the same room or enclosed space.

                                                21
                                                                       No.   2020AP1718-OA.awb


accomplished only "during the period under which the department

is designated as the lead state agency," which in turn requires

a     declaration        of     a    public     health        emergency.          Wis.     Stat.

§ 252.041(1).            Absent an emergency declaration, do these powers

simply vanish?

       ¶132 For example, during a public health emergency, DHS's

power       includes      the       essential        steps     of     purchasing     vaccine,

antibiotics, and medical supplies.                     Wis. Stat. § 250.042(2)(a).20

Again,      absent       an    emergency       declaration,           do   these    statutory

purchasing powers simply vanish?

       ¶133 Additionally,              absent         an       emergency       declaration,

Wisconsin also risks losing significant federal allotments to

mitigate      the      economic       effects        of      this     pandemic.          Section

2302(2)(a) of the federal Families First Coronavirus Response

Act conditions the receipt of emergency supplemental nutrition

allotments on the declaration of states of emergency at both the

federal and state levels.                     The nonpartisan Legislative Fiscal

Bureau indicated that Wisconsin risks losing nearly $50 million
per     month       in        FoodShare       assistance        absent       an     emergency

declaration.21           An absurd result indeed.                   Without such measures,

what are we left with as we continue the battle against COVID-19

       Wisconsin Stat. § 250.042(2)(a) provides that as the
       20

public health authority pursuant to an emergency declaration,
DHS may "[p]urchase, store, or distribute antitoxins, serums,
vaccines,    immunizing    agents,   antibiotics,    and    other
pharmaceutical agents or medical supplies that the department
determines are advisable to control a public health emergency."

       Alexandra Bentzen, Legislative Fiscal Bureau, Impact of
       21

Ending the State Public Health Emergency on Emergency FoodShare
Allotments (Jan. 27, 2021).

                                                22
                                                    No.   2020AP1718-OA.awb


and its fallout?    As Judge Rovner recently wrote, "Good luck and

G-d bless, Wisconsin.     You are going to need it."           Democratic

Nat'l Comm. v. Bostelmann, 977 F.3d 639, 656 (7th Cir. 2020)

(Rovner, J., dissenting).

                                  IV

    ¶134 Finally, abandoning any vestige of judicial restraint,

the majority denies a motion that was actually made yet reaches

out and grants a motion that was never made.              Fabick filed a

motion   for   a   temporary   injunction     on   February     9,     2021,

requesting that Order #105 be temporarily enjoined and Governor

Evers filed a response to that motion on February 22, 2021.

    ¶135 Although declared moot, Fabick's motion could never

have been granted.       Fabick did not sufficiently allege, let

alone    attempt   to   demonstrate    that   he   would      suffer     any

particularized irreparable harm——a requisite showing in order to

secure any temporary injunction.22       Faced with an inability to




    22 A temporary injunction is not to be issued unless (1) the
movant will likely suffer irreparable harm in the absence of an
injunction; (2) the movant has no other adequate remedy at law;
(3) a temporary injunction is necessary to preserve the status
quo; and (4) the movant has a reasonable probability of success
on the merits. Serv. Emps. Int'l Union, Local 1 v. Vos, 2020 WI
67, ¶93, 393 Wis. 2d 38, 946 N.W.2d 35.      Competing interests
must be reconciled and the petitioner must satisfy the court
that on balance equity favors issuing the injunction. Pure Milk
Prods. Co-op v. Nat'l Farmers Org., 90 Wis. 2d 781, 800, 280
N.W.2d 691 (1979).

                                  23
                                                       No.   2020AP1718-OA.awb


grant the temporary injunction motion, what is the majority to

do?   It reaches out and instead grants a motion for a permanent

injunction of Order #105——a motion that was never made.

      ¶136 Apparently the majority fails to recognize that the

granting of a permanent injunction also requires a showing of

irreparable harm.      Werner v. A.L. Grootemaat & Sons, Inc., 80

Wis. 2d 513, 521, 259 N.W.2d 310 (1977) ("While standards for

the   granting   of   temporary      and   permanent   injunctive         relief

differ . . . a   showing    of      irreparable   injury     and    inadequate

remedy at law is required for a temporary as well as for a

permanent    injunction.").          But   with   no   irreparable          harm

sufficiently alleged and none whatsoever demonstrated, it is no

surprise that the majority says nothing about it.             How could it?

Perhaps the better question is how could the majority grant a

permanent injunction without it?

      ¶137 Nevertheless,      the     majority    soldiers         on.        As

justification for its reach, the majority appears to suggest

that a permanent injunction motion was made "in post-argument
motions . . . ."      Majority op., ¶41 (emphasis added).                That is

incorrect.    There was but a singular post argument motion by



     Yet nowhere in the majority's analysis are the factors
necessary to grant either a temporary or permanent injunction
even mentioned.    The factors likely aren't mentioned because
Fabick plainly does not meet them.    Fabick has not established
that he (or any Wisconsin taxpayer) will suffer any harm, much
less irreparable harm.   In conclusory fashion, he asserts that
taxpayers are harmed by "wasted public expenditures" due to
staff time drafting, promoting, and enforcing Order #105.    But
he does not make any argument that this supposed harm is
irreparable, and we will not develop one for him.

                                      24
                                                                       No.    2020AP1718-OA.awb


Fabick23 that requested any injunctive relief at all and it was

for a temporary injunction.                    Similarly the majority justifies

its   reach    by     suggesting         that       it    makes    its       decision     on    a

permanent injunction "[a]fter hearing from both parties . . . ."

Id.     But to the extent that this artful drafting suggests that

the court actually heard anything from the parties on the issue,

it is misleading.            There was neither developed argument nor any

analysis advanced by either party on the issue of a permanent

injunction.

      ¶138 Ultimately,            as     the        sole    justification           for        its

overreach,      the    majority          points      to     Fabick's         "request     [for]

permanent      relief."           Id.,     ¶41      n.17.         This       "request     [for]

permanent relief" consists of a twice repeated sentence found in

Fabick's      brief    in     support       of      his     motion      for     a   temporary

injunction in which he asks the court to "ultimately grant a

permanent injunction as part of its final judgment."                                    If the

majority is going to permanently enjoin an executive order of

the Governor, it should do so based on more than a stray request
tucked away in a brief that, in its very title, sets forth that

it is filed in support of a motion for temporary injunction

only.      Thus,      with    a    complete         failure       of   demonstrating       the

required irreparable harm, with unpersuasive justification and

with scant analysis, the majority permanently enjoins Order #105

and declares it unlawful.              See id., ¶¶42-43.



       The Legislature filed a motion to participate as amicus
      23

in support of Fabick's motion for temporary injunction, but in
its brief addressed the nondelegation doctrine only.

                                               25
                                                                  No.    2020AP1718-OA.awb


    ¶139 Recognizing         that         a        permanent            injunction     is

functionally    the   equivalent         of    a    declaratory          judgment,    the

majority     denominates    its     decision         as     one     for     declaratory

judgment.     But merely changing the label does not remove the

majority's     problem     with    its        overreach:            no      motion    for

declaratory judgment regarding Order #105 was made by Fabick.

    ¶140 What makes the majority's reach even more untenable is

that Fabick has no standing to maintain this action.                              And if

that is not sufficient to cause the majority to pause, add to

the mix that Order #105 is not properly before the court.                              It

did not exist when this case was filed and thus could not have

been included in the petition for original action Fabick filed.

    ¶141 Reaching        outside    of    the      orders    that        were   actually

challenged in this case to decide an issue not raised in the

petition for original action is unsound judicial practice.                             It

grants an end run around Wis. Stat. § (Rule) 809.70(1)(a), which

requires that a petition for original action state the issues

presented by the controversy.
    ¶142 The consideration of Order #105 at this late juncture

injects a new issue into this case that was not in existence

when the case was filed, briefed, or argued.                        Yet the majority

allows Fabick to litigate what should be a wholly separate case

as a motion for temporary injunctive relief.                            And further, as

set forth above, it is a wholly separate case that Fabick does

not have standing to bring.          Accordingly, I would deny Fabick's

attempt to backdoor a new claim into this court's consideration.



                                         26
                                                                         No.       2020AP1718-OA.awb


       ¶143 The majority's scant analysis of Order #105 fares no

better.        Despite purporting to strictly interpret the text of

Wis. Stat. § 323.10, the majority's conclusion regarding Order

#105 finds no textual support.                     The text of § 323.10 grants the

governor       authority          to    issue   an      order     declaring          a   state    of

emergency       and     the       legislature      the     power        to    "revoke[]"        that

order.      Nowhere, however, does the statute's plain text endow

the legislature with the power to prevent the governor from

issuing such an order in the first place.                                     § 323.10.          The

definition of "revoke" clearly limits the legislature's power as

reactive, not preventative:                     "To annul or make void by taking

back   or      recalling;         to    cancel,      rescind,       repeal,         or   reverse."

Revoke,     Black's         Law     Dictionary       1580       (11th        ed.    2019).       The

Governor's issuing a new order after the legislature revokes a

prior, different order is not an "end run" around the statute;

it is a function of the statute as the legislature enacted it.

       ¶144 If the statute's plain text results in those two co-

equal branches wielding their competing authority against one
another     in       what    the       majority    calls       "a      game    of     whac-a-mole

between the governor and the legislature," majority op., ¶43,

then so be it.              Generally, we have to take the statute's plain

and    clear     text       "as    we    find     it."         Montello        Granite     Co.    v.

Schultz,       197    Wis.    428,       432,     222    N.W.    315     (1928).          Only    by

impermissibly          "read[ing]          words        into     the     statute         that    the

legislature did not write" could the majority reach the result

it wants.        Cf. State v. Schultz, 2020 WI 24, ¶52, 390 Wis. 2d
570,     939     N.W.2d       519.        Not      only     is      Executive         Order     #105

                                                27
                                                              No.    2020AP1718-OA.awb


improperly before the court, the specific remedy Fabick seeks on

that order is in the legislature's hands, not ours.

     ¶145 I conclude with an observation about the application

of   the      majority     opinion    to     future   emergency       declarations.

Despite all of its tough talk regarding the Governor's ability

to declare public health emergencies and its declaration against

Order #105, the majority acknowledges that "determining when a

set of facts gives rise to a unique enabling condition may not

always     be    easy."         Majority    op.,   ¶39.      In     making   such   an

acknowledgement,          the    majority     necessarily     admits     that    this

opinion may not be the final word on emergency declarations due

to conditions caused by COVID-19.

     ¶146 Although we are more than a year into this pandemic,

we do not know what it will throw at us next.                        Even under the

majority's analysis, the threshold question remains whether a

new "enabling condition" exists (I, of course, would phrase the

question in the term the statute uses, "occurrence").

     ¶147 In sum, the majority opinion sub silentio overrules
over a century of precedent related to taxpayer standing and

fails    to     discuss    the    essential      statutory   term     "occurrence,"

while obscuring the consequences of its decision.                        It further

reaches out and, without any textual support, strikes down Order

#105, which is not properly before the court in the first place.

Ultimately, in the midst of public emergencies such as a global

pandemic, it hampers the ability of governors to safeguard the

health and lives of the people of Wisconsin.
     ¶148 For the foregoing reasons, I respectfully dissent.

                                            28
                                              No.   2020AP1718-OA.awb


    ¶149 I am authorized to state that Justice REBECCA FRANK

DALLET and Justice JILL J. KAROFSKY join this dissent.




                               29
    No.   2020AP1718-OA.awb




1